








EXHIBIT 10.1




AGREEMENT AND PLAN OF MERGER

BY AND AMONG

GOLF TRUST OF AMERICA, INC.

GTA ACQUISITION, LLC

AND

PERNIX THERAPEUTICS, INC.








--------------------------------------------------------------------------------







Table of Contents

Page

 

ARTICLE I. THE MERGER

3

1.1

Effective Time of the Merger.

3

1.2

Closing

3

1.3

Effects of the Merger

4

1.4

Articles of Incorporation; Bylaws

4

1.5

Directors and Officers of the Surviving Entity

4

ARTICLE II. REVERSE SPLIT; CONVERSION OF SECURITIES

4

2.1

Potential Reverse Split of Public Company Common Stock

4

2.2

Conversion of Capital Stock

5

2.3

Exchange of Certificates

6

ARTICLE III. REPRESENTATIONS AND WARRANTIES OF MERGER PARTNER

6

3.1

Organization, Standing and Power

7

3.2

Capitalization

8

3.3

Subsidiaries

9

3.4

Authority; No Conflict; Required Filings and Consents

10

3.5

Merger Partner Financial Statements; Information Provided

11

3.6

No Undisclosed Liabilities

12

3.7

Absence of Certain Changes or Events

12

3.8

Taxes

12

3.9

Properties

14

3.10

Intellectual Property

15

3.11

Agreements, Contracts and Commitments

15

3.12

Litigation

17

3.13

Environmental Matters

17

3.14

ERISA Compliance

19

3.15

Labor and Employee Matters

19

3.16

Compliance with Laws

20

3.17

Licenses and Permits

20

3.18

Insurance

20

3.19

Related Party Transactions

20

3.20

Brokers; Fees and Expenses

21

3.21

Books and Records

21

3.22

Disclosure

21

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF PUBLIC COMPANY
AND THE TRANSITORY SUBSIDIARY

21

4.1

Organization, Standing and Power

22

4.2

Capitalization

23

4.3

Subsidiaries

24

4.4

Authority; No Conflict; Required Filings and Consents

25

4.5

SEC Filings; Financial Statements; Information Provided

27

4.6

Disclosure Controls and Procedures; Internal Control Over Financial Reporting

28

4.7

Listing Application

29








--------------------------------------------------------------------------------




4.8

No Undisclosed Liabilities

29

4.9

Absence of Certain Changes of Events

29

4.10

Taxes

29

4.11

Properties

32

4.12

Intellectual Property

33

4.13

Agreements, Contracts and Commitments

33

4.14

Litigation

34

4.15

Environmental Matters

34

4.16

ERISA Compliance

35

4.17

Labor and Employee Matters

36

4.18

Compliance with Laws

36

4.19

Licenses and Permits

36

4.20

Insurance

36

4.21

Related Party Transactions

37

4.22

Opinion of Financial Advisor

37

4.23

Brokers; Fees and Expenses

37

4.24

Books and Records

37

4.25

Disclosure

38

4.26

Public Company Not an “Investment Company”

38

4.27

Operations of the Transitory Subsidiary

38

ARTICLE V. CONDUCT OF BUSINESS

38

5.1

Covenants of Merger Partner

38

5.2

Covenants of Public Company

40

5.3

Confidentiality

43

ARTICLE VI. ADDITIONAL AGREEMENTS

43

6.1

No Solicitation

43

6.2

Proxy Statement

45

6.3

Form 8-K

46

6.4

NYSE AMEX Listing

46

6.5

Access to Information

46

6.6

Public Company Stockholder Approval

47

6.7

Cooperation Regarding Legal Matters

47

6.8

Public Disclosure

48

6.9

Notification of Certain Matters

49

6.10

Headquarters of Public Company

49

6.11

Corporate Identity

49

6.12

Directors of Public Company

49

6.13

Executive Officers of Public Company

49

6.14

2009 Stock Incentive Plan

50

ARTICLE VII. TAX MATTERS

50

7.1

Section 368(a) Reorganization

50

7.2

Tax Returns for Tax Periods Ending on or before Closing Date

50

7.3

Straddle Period

50

7.4

Cooperation on Tax Matters

50

7.5

Certain Taxes and Fees

51

7.6

Cash Distributions

51





ii




--------------------------------------------------------------------------------











ARTICLE VIII. CONDITIONS TO MERGER

52

8.1

Conditions to Each Party’s Obligation to Effect the Merger

52

8.2

Additional Conditions to the Obligations of Public Company and the
Transitory Subsidiary

53

8.3

Additional Conditions to the Obligations of Merger Partner

53

ARTICLE IX. TERMINATION AND AMENDMENT

54

9.1

Termination

54

9.2

Effect of Termination

56

9.3

Fees and Expenses

56

9.4

Amendment

57

9.5

Extension; Waiver

58

ARTICLE X. MISCELLANEOUS

58

10.1

Nonsurvival of Representations, Warranties and Agreements

58

10.2

Notices

58

10.3

Entire Agreement

59

10.4

No Third Party Beneficiaries

59

10.5

Assignment

59

10.6

Severability

60

10.7

Counterparts and Signature

60

10.8

Interpretation

60

10.9

Governing Law

60

10.10

Remedies; Specific Performance

61

10.11

Submission to Jurisdiction

61

10.12

WAIVER OF JURY TRIAL

61

 

 

Schedule A

Merger Partner Stockholders

Schedule B

Public Company Executive Officer Stockholders

Schedule C

Public Company Director Stockholders

Schedule D

Merger Consideration Issuable to Merger Partner Stockholders

Exhibit A

Form of Merger Partner Stockholder Agreement

Exhibit B

Form of Executive Officer Stockholder Agreement

Exhibit C

Form of Director Stockholder Agreement

Exhibit D

Form of Couchman Stockholder Agreement

Exhibit E

Surviving Entity Articles of Organization

Exhibit F

Surviving Entity Operating Agreement

Exhibit G

Form of 2009 Stock Incentive Plan











iii




--------------------------------------------------------------------------------











GLOSSARY OF DEFINED TERMS

Acquisition Proposal

45

Affiliate

8

Agreement

1

Assessment Period

50

Benefit Plan

19

Cash and Cash Equivalents

28

Certificates

6

Closing Date

3

Closing

3

Code

12

Confidentiality Agreement

43

Couchman Stockholder Agreement

3

Director Stockholder Agreements

2

Effective Time

3

Environmental Law

18

ERISA

19

Exchange Ratio

6

Executive Officer Stockholder Agreements

2

GAAP

11

Governmental Entity

11

Governmental Licenses

20

Hazardous Substance

18

LBCL

1

Liens

15

LLLCL

1

Louisiana Certificate of Merger

3

Merger

1

Merger Direction Election

3

Merger Partner

1

Merger Partner Balance Sheet

12

Merger Partner Balance Sheet Date

12

Merger Partner Board

1

Merger Partner Common Stock

5

Merger Partner Disclosure Schedule

7

Merger Partner Financial Statements

11

Merger Partner Insurance Policies

20

Merger Partner Leased Real Property

15

Merger Partner Material Adverse Effect

7

Merger Partner Material Contracts

16

Merger Partner Real Property Transfers

14

Merger Partner Stockholder Agreements

2

Merger Partner Voting Proposal

11

MGCL

1

Net Assets

28

Net Working Capital

28

NYSE AMEX

2

Ordinary Course of Business

12





--------------------------------------------------------------------------------





Outside Date

55

Post-Merger 8-K

46

Public Company

1

Public Company Balance Sheet

28

Public Company Board

1

Public Company Charter Amendment

4

Public Company Common Stock

5

Public Company Disclosure Schedule

21

Public Company Form 10-K

28

Public Company Insurance Policies

36

Public Company Leased Real Property

32

Public Company Material Adverse Effect

22

Public Company Material Contracts

33

Public Company Meeting

26

Public Company Owned Real Property

32

Public Company Preferred Stock

23

Public Company Recent SEC Documents

29

Public Company SEC Documents

27

Public Company Stock Options

23

Public Company Stockholders Agreements

2

Public Company Stock Plans

23

Public Company Voting Proposals

27

Record Date

26

Release

18

Representatives

43

Requisite Vote

27

Reverse Stock Split

5

SEC

2

Securities Act

8

Specified Time

43

Subsidiary

9

Superior Proposal

45

Surviving Entity

1

Tax

12

Tax Returns

12

Taxes

12

Transitory Subsidiary

1








ii




--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of October 6,
2009, is by and among Golf Trust of America, Inc., a Maryland corporation
(“Public Company”), GTA Acquisition, LLC, a Louisiana limited liability company
and a wholly owned subsidiary of Public Company (the “Transitory Subsidiary”),
and Pernix Therapeutics, Inc., a Louisiana corporation (“Merger Partner”).

WHEREAS, the Board of Directors of Public Company (the “Public Company Board”)
and the Board of Directors of Merger Partner (the “Merger Partner Board”) each
deem it advisable and in the best interests of their respective corporation and
its stockholders that Public Company and Merger Partner combine in order to
advance the long-term business interests of the corporations;

WHEREAS, the combination of Public Company and Merger Partner shall be effected
through a merger (the “Merger”) of Merger Partner into Transitory Subsidiary in
accordance with the terms of this Agreement and the Louisiana Limited Liability
Company Law (the “LLLCL”) and Louisiana Business Corporation Law (the “LBCL”),
with Transitory Subsidiary as the surviving entity and a wholly owned subsidiary
of Public Company (“Surviving Entity”);

WHEREAS, the sole manager of Transitory Subsidiary and Merger Partner Board have
each approved this Agreement and the transactions contemplated hereby as in the
best interests of their respective entities and their stockholders or members
(as applicable) and have recommended that their respective stockholders or
members approve this Agreement;

WHEREAS, the Public Company Board has (i) approved this Agreement and the
transactions contemplated hereby as in the best interests of Public Company and
its stockholders, has recommended that its stockholders approve this Agreement,
and has directed that this Agreement be submitted to its stockholders for their
approval, (ii) expressly ratified, confirmed and approved, pursuant to Section
3-601(j)(3) of the Maryland General Corporation Law (the “MGCL”), that neither
James E. Smith, Jr. nor Cooper C. Collins is nor will be an “interested
stockholder” as defined in Section 3-601(j) of the MGCL by virtue of the
transactions contemplated by this Agreement and (iii) by irrevocable resolution,
exempted from the provisions of Section 3-602 of the MGCL any “business
combination” (as such term is defined in Section 3-601(e) of the MGCL) arising
at any time following the execution of this Agreement involving Public Company
and any current stockholder of Merger Partner, any beneficiary or transferee of
such stockholder pursuant to will, intestacy or other testamentary document or
applicable laws of descent in the event of the death of such stockholder or any
of their present or future Affiliates to the fullest extent permitted by Section
3-603(c) of the MGCL;

WHEREAS, Public Company has approved this Agreement as the sole member of
Transitory Subsidiary, and the stockholders of Merger Partner have approved this
Agreement by unanimous written consent;

WHEREAS, concurrently with the execution and delivery of this Agreement and as a
condition and inducement to Public Company’s willingness to enter into this
Agreement, all of the stockholders of Merger Partner, which are listed on
 Schedule A to this Agreement, have





G-1




--------------------------------------------------------------------------------

entered into Stockholder Agreements, dated as of the date of this Agreement, in
the form attached hereto as Exhibit A (the “Merger Partner Stockholder
Agreements”), pursuant to which each such stockholder has, among other things
and subject to the provisions of the applicable Merger Partner Stockholder
Agreement, agreed (i) not to transfer or otherwise dispose of his shares of
capital stock of Merger Partner prior to the Effective Time (ii) not to transfer
or otherwise dispose of any Public Company Common Stock received in exchange for
his shares of capital stock of Merger Partner pursuant to the Merger for a
period beginning as of the Effective Time and ending on the first anniversary of
the filing of the Post-Merger 8-K with the U.S. Securities and Exchange
Commission (the “SEC”) and (iii) subject to the provisions of the applicable
Merger Partner Stockholder Agreement, during the three-year period beginning on
the first anniversary of the filing of the Post-Merger 8-K with the SEC, not to
transfer or otherwise dispose of more than one-third of the Public Company
Common Stock received in exchange for his shares of capital stock of Merger
Partner pursuant to the Merger during any one year period;

WHEREAS, concurrently with the execution and delivery of this Agreement and as a
condition and inducement to Merger Partner’s willingness to enter into this
Agreement, the executive officers of Public Company listed on Schedule B to this
Agreement have entered into stockholder agreements, dated as of the date of this
Agreement, in the form attached hereto as Exhibit B (the “Executive Officer
Stockholder Agreements”), pursuant to which each executive officer has, among
other things, agreed, subject to the terms of the applicable Executive Officer
Stockholder Agreement, not to transfer or otherwise dispose of the shares of
Public Company Common Stock that such executive officer owns or may acquire for
a period beginning as of the date of this Agreement and ending on the first
anniversary of the filing of the Post-Merger 8-K with the SEC; and

WHEREAS, concurrently with the execution and delivery of this Agreement and as a
condition and inducement to Merger Partner’s willingness to enter into this
Agreement, the directors of Public Company listed on Schedule C to this
Agreement have entered into stockholder agreements, dated as of the date of this
Agreement, in the form attached hereto as Exhibit C (the “Director Stockholder
Agreements”), pursuant to which each such director has, among other things,
agreed (i) to give Merger Partner an irrevocable proxy to vote all of the shares
of Public Company Common Stock that such director owns or may acquire in favor
of the Public Company Voting Proposals, (ii) with respect to all of the shares
of Public Company Stock acquired by such director through purchases on the open
market from any party other than Public Company or an Affiliate of Public
Company, (A) not to transfer or otherwise dispose of such shares of Public
Company Common Stock prior to the Effective Time and for ninety (90) days after
the Effective Time and (B) from and after the ninety-first day following the
Effective Time until the first anniversary of the Effective Time, not to
transfer or otherwise dispose of any such  shares of Public Company Common Stock
during any single calendar week in excess of the product of (1) the total number
of shares of Public Company Common Stock beneficially owned by such director as
of the date of this Agreement divided by the total number of shares of Public
Company Common Stock beneficially owned by all of the current members of the
Public Company Board other than the Chief Executive Officer and Jonathan M.
Couchman as of the date of this Agreement, multiplied by (2) 29% of the trading
volume of Public Company Common Stock during the prior calendar week as reported
on New York Stock Exchange AMEX Equities (the “NYSE AMEX”) and (iii) with
respect to all shares of Public Company Common Stock acquired by such director
from Public Company or an Affiliate of Public





G-2




--------------------------------------------------------------------------------

Company and subject to the provisions of the applicable Director Stockholder
Agreement, not to transfer or otherwise dispose of such shares of Public Company
Common Stock for a period beginning as of the date of this Agreement and ending
on the first anniversary of the filing of the Post-Merger 8-K with the SEC; and

WHEREAS, concurrently with the execution and delivery of their Agreement and as
a condition and inducement to Merger Partner’s willingness to enter into this
Agreement, Jonathan M. Couchman, a director of Public Company, has entered into
a stockholder agreement, dated as of the date of this Agreement, in the form
attached hereto as Exhibit D (the “Couchman Stockholder Agreement” and together
with the Executive Officer Stockholder Agreements and Director Stockholder
Agreements, the “Public Company Stockholder Agreements”) pursuant to which such
director has, among other things, agreed to give Merger Partner an irrevocable
proxy to vote all of the shares of Public Company Common Stock that such
director owns or may acquire in favor of the Public Company Voting Proposals.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below, Public
Company, the Transitory Subsidiary and Merger Partner agree as follows:

ARTICLE I.
THE MERGER

1.1

Effective Time of the Merger. Subject to the provisions of this Agreement, prior
to the Closing, the Surviving Entity shall prepare, and on the Closing Date or
as soon as practicable thereafter Public Company and the Surviving Entity shall
cause to be filed (i) a certificate of merger with the Secretary of State of the
State of Louisiana (the “Louisiana Certificate of Merger”) in such form as is
required by, and executed by the Surviving Entity in accordance with, the
relevant provisions of the LLLCL and LBCL and (ii) all other related filings or
recordings required under the LLLCL and LBCL. The Merger shall become effective
upon the filing of the Louisiana Certificate of Merger with the Secretary of
State of the State of Louisiana or at such later time as Public Company and
Merger Partner may agree in writing (the “Effective Time”). The Louisiana
Certificate of Merger shall provide that the name of the Surviving Entity as of
and after the Effective Time shall be Pernix Therapeutics, LLC.

1.2

Closing.  The closing of the Merger (the “Closing”) will take place at 10:00
a.m., Eastern time, on a date to be specified by Public Company and Merger
Partner (the “Closing Date”), which shall be no later than the second business
day after satisfaction or waiver of the conditions set forth in Article VIII
(other than delivery of items to be delivered at the Closing and other than
satisfaction of those conditions that by their nature are to be satisfied at the
Closing, it being understood that the occurrence of the Closing shall remain
subject to the delivery of such items and the satisfaction or waiver of such
conditions at the Closing), at the offices of Jones, Walker, Waechter,
Poitevent, Carrère & Denègre L.L.P., 201 St. Charles Avenue, New Orleans,
Louisiana 70170, unless another date, place or time is agreed to in writing by
Public Company and Merger Partner. It is the intention of the parties that the
Closing shall occur as soon as practicable after the Public Company Meeting.  





G-3




--------------------------------------------------------------------------------

1.3

Effects of the Merger.  At the Effective Time, the separate existence of Merger
Partner shall cease and Merger Partner shall be merged with and into Transitory
Subsidiary, with Transitory Subsidiary being the Surviving Entity, and the
Merger shall have the effects set forth in the LLLCL and LBCL.  Notwithstanding
anything contained in this Agreement to the contrary, Merger Partner may at any
time prior to the fifth business day before the Closing Date, in its sole and
absolute discretion, elect to change the direction of the Merger so that the
separate existence of Transitory Subsidiary shall cease and Transitory
Subsidiary shall be merged with and into Merger Partner, with Merger Partner
being the Surviving Entity (the “Merger Direction Election”).  In the event a
Merger Direction Election is made, Merger Partner shall notify Public Company
within two (2) business days of the occurrence of such Merger Direction
Election.  The parties shall use commercially reasonable efforts to take, or
cause to be taken, all actions, and do, or cause to be done, and to assist and
cooperate with the other parties in doing, all things necessary, proper or
advisable to make the Merger Direction Election effective, including, without
limitation, any amendments to this Agreement necessary to reflect the Merger
Direction Election.

1.4

Articles of Organization; Operating Agreement.  The Articles of Organization and
Operating Agreement of Transitory Subsidiary at the Effective Time, copies of
which are attached hereto as Exhibits E and F, respectively, shall be the
Articles of Organization and Operating Agreement of the Surviving Entity.  At
the Effective Time, Public Company shall file the Certificate of Merger and any
amendments to the Articles of Organization of the Surviving Entity necessary to
reflect the change in name of the Surviving Entity to Pernix Therapeutics, LLC.

1.5

Manager and Officers of the Surviving Entity.

(a)

The sole manager of the Surviving Entity at the Effective Time shall be Public
Company, until changed in accordance with applicable law.

(b)

The officers of the Surviving Entity at the Effective Time shall be the officers
of Merger Partner at the Effective Time, until changed in accordance with
applicable law.

ARTICLE II.
REVERSE SPLIT; CONVERSION OF SECURITIES

2.1

Potential Reverse Split of Public Company Common Stock.

(a)

If required by NYSE AMEX in order to approve the initial listing application to
be filed by Public Company in accordance with NYSE AMEX Company Guide Section
341 in connection with this Agreement or in order to maintain the listing of
Public Company Common Stock on the NYSE AMEX at and after the Closing, Public
Company shall submit to its stockholders for approval and, if approved,
immediately prior to the Effective Time, Public Company shall cause to be filed,
Articles of Amendment to its Articles of Incorporation (the “Public Company
Charter Amendment”), whereby, upon the effectiveness of filing of the Public
Company Charter Amendment, without any further action on the part of Public
Company, Merger Partner or any stockholder of Public Company:





G-4




--------------------------------------------------------------------------------

(i)

Each such whole number of shares of common stock, $0.01 par value per share, of
Public Company (“Public Company Common Stock”) as may be reasonably requested by
Merger Partner issued and outstanding immediately prior to the effective time
specified in the Public Company Charter Amendment shall be reclassified and
combined into and become one fully paid and nonassessable share of Public
Company Common Stock (the “Reverse Stock Split”); and

(ii)

Any shares of Public Company Common Stock held as treasury stock or owned by
Public Company immediately prior to the filing of the Public Company Charter
Amendment shall each be reclassified in the manner determined pursuant to
Section 2.1(a)(i).

(b)

No certificates or scrip representing fractional shares of Public Company Common
Stock shall be issued in connection with the Reverse Stock Split. With respect
to each holder of shares of Public Company Common Stock who would otherwise have
been entitled to receive a fraction of a share of Public Company Common Stock
(after taking into account all fractional shares of Public Company Common Stock
otherwise issuable to such holder), Public Company shall round the number of
shares of Public Company Stock deliverable to such holder up to the nearest
whole number, entitling such holder to receive, in lieu of such fractional
share, one share of Public Company Common Stock.  

(c)

To give effect to, and as of the effective time of, the Reverse Stock Split,
Public Company shall adjust and proportionately decrease the number of shares of
Public Company Common Stock reserved for issuance upon exercise of, and adjust
and proportionately increase the exercise price of, all options and other rights
to acquire Public Company Common Stock.

(d)

The Exchange Ratio shall be appropriately adjusted at the Effective Time to
reflect fully the effect of the Reverse Stock Split.

2.2

Conversion of Capital Stock.  As of the Effective Time, by virtue of the Merger
and without any action on the part of the holder of any shares of the capital
stock of Merger Partner or the holder of any units of the Transitory Subsidiary:

(a)

Units of Transitory Subsidiary. Each unit of membership interest of Transitory
Subsidiary issued and outstanding immediately prior to the Effective Time shall
be unaffected by virtue of the Merger, and shall continue to remain issued and
outstanding at the Effective Time.

(b)

Cancellation of Treasury Stock.  All shares of the common stock of Merger
Partner, no par value per share (the “Merger Partner Common Stock”) that are
owned by Merger Partner as treasury stock or by any wholly owned Subsidiary of
Merger Partner immediately prior to the Effective Time shall be cancelled and no
stock of Public Company or other consideration shall be delivered in exchange
therefor.

(c)

Exchange Ratio for Merger Partner Common Stock.  Each share of Merger Partner
Common Stock (other than shares to be cancelled in accordance with Section





G-5




--------------------------------------------------------------------------------

2.2(b)) shall be converted into the right to receive 209,000 shares of Public
Company Common Stock (representing, in the aggregate, 41,800,000 shares of
Public Company stock issuable to the stockholders of Merger Partner in
connection with the Merger), subject to adjustment as provided in Section 2.1(d)
(the “Exchange Ratio”).  Schedule D to this Agreement sets forth a list of all
stockholders of Merger Partner, the number of shares of Merger Partner Common
Stock owned by each stockholder as of the date of this Agreement and the number
of shares of Public Company Common Stock issuable to each stockholder in
connection with the Merger (subject to adjustment as provided in Section
2.1(d)).

2.3

Exchange of Certificates.  The procedures for exchanging outstanding shares of
Merger Partner Common Stock for Public Company Common Stock pursuant to the
Merger are as follows:

(a)

Each share of Merger Partner Common Stock converted pursuant to Section 2.2(c),
when so converted, shall no longer be outstanding and shall automatically be
cancelled and cease to exist.  Each holder of a certificate or certificates that
as of immediately prior to the Effective Time represented shares of Merger
Partner Common Stock (the “Certificates”) shall cease to have any rights with
respect thereto except the right to receive, upon surrender of such certificate
or certificates to Public Company at the Closing, certificates representing the
Public Company Common Stock into which the shares of Merger Partner Common Stock
have been so converted.

(b)

No Fractional Shares.  No certificate or scrip representing fractional shares of
Public Company Common Stock shall be issued upon the surrender for exchange of
Certificates, and such fractional share interests shall not entitle the owner
thereof to vote or to any other rights of a stockholder of Public Company. With
respect to each holder of shares of Merger Partner Common Stock converted
pursuant to the Merger who would otherwise have been entitled to receive a
fraction of a share of Public Company Common Stock (after taking into account
the Certificates delivered by such holder representing all of the shares of
Merger Partner Common Stock owned by such holder) Public Company shall round the
number of shares of Public Company Common Stock deliverable to such holder up to
the nearest whole number, entitling such holder to receive, in lieu of such
fractional share, one share of Public Company Common Stock.  

(c)

No Further Ownership Rights in Merger Partner Common Stock.  All shares of
Public Company Common Stock issued upon the surrender for exchange of
Certificates in accordance with the terms hereof shall be deemed to have been
issued (and paid) in full satisfaction of all rights pertaining to such shares
of Merger Partner Common Stock, and from and after the Effective Time there
shall be no further registration of transfers on the stock transfer books of the
Surviving Entity of the shares of Merger Partner Common Stock that were
outstanding immediately prior to the Effective Time.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF MERGER PARTNER

Merger Partner represents and warrants to Public Company and the Transitory
Subsidiary that the statements contained in this Article III are true and
correct, except as expressly set forth





G-6




--------------------------------------------------------------------------------

herein or in the disclosure schedules attached hereto on the date of this
Agreement (the “Merger Partner Disclosure Schedule”). The Merger Partner
Disclosure Schedule shall be arranged in sections corresponding to the numbered
and lettered sections contained in this Article III and the disclosure in any
section shall qualify (1) the corresponding section in this Article III and (2)
the other sections in this Article III only to the extent that it is reasonably
apparent from a reading of such disclosure that it also qualifies or applies to
such other sections. For purposes hereof, “to the knowledge of Merger Partner”
and similar expressions mean the knowledge of the persons identified on the
Merger Partner Disclosure Schedule for this purpose, as well as any other
knowledge which such persons would have possessed had they made reasonable
inquiry with respect to the matter in question.

3.1

Organization, Standing and Power.

(a)

Merger Partner is a corporation duly organized, validly existing and in good
standing under the laws of the State of Louisiana, has all requisite corporate
power and authority to own, lease and operate its properties and assets and to
carry on its business as currently conducted and as currently proposed to be
conducted, and is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction listed on Section 3.1 of the Merger
Partner Disclosure Schedule, which jurisdictions constitute the only
jurisdictions in which the character of the properties it owns, operates or
leases or the nature of its activities makes such qualification necessary,
except for such failures to be so organized, qualified or in good standing,
individually or in the aggregate, that have not had, and are not reasonably
likely to have, a Merger Partner Material Adverse Effect.  

(b)

For purposes of this Agreement, the term “Merger Partner Material Adverse
Effect” means any material adverse change, event, circumstance or development
with respect to, or material adverse effect on, (i) the business, assets,
liabilities, condition (financial or other), or results of operations of Merger
Partner and its Subsidiaries, taken as a whole, or (ii) the ability of Merger
Partner and its Subsidiaries to consummate the transactions contemplated by this
Agreement; provided, however, that the following shall not be deemed to be a
Merger Partner Material Adverse Effect: any change or event caused by or
resulting from (A) changes in prevailing economic or market conditions in the
United States or any other jurisdiction in which such entity has substantial
business operations, (B) changes or events, after the date hereof, affecting the
industries in which they operate generally, (C) changes, after the date hereof,
in generally accepted accounting principles or requirements applicable to Merger
Partner and its Subsidiaries, (D) changes, after the date hereof, in laws, rules
or regulations of general applicability or interpretations thereof by any
Governmental Entity, (E) the execution, delivery and performance of this
Agreement or the consummation of the transactions contemplated hereby or thereby
or the announcement thereof, or (F) any outbreak of major hostilities in which
the United States is involved or any act of terrorism within the United States
or directed against its facilities or citizens wherever located; except, in the
case of clauses (A), (B), (C) and (D), to the extent those changes have a
materially disproportionate effect on Merger Partner and its Subsidiaries as
compared to other similarly situated participants in the industries or markets
in which Merger Partner and its Subsidiaries operate. For the avoidance of
doubt, the parties agree that the terms “material,” “materially” and
“materiality” as used in this Agreement with an initial lower case “m” shall
have their respective customary and ordinary meanings, without regard to





G-7




--------------------------------------------------------------------------------

the meanings ascribed to Merger Partner Material Adverse Effect in the prior
sentence of this paragraph or Public Company Material Adverse Effect in Section
4.1.

(c)

Merger Partner has provided or made available to Public Company complete and
accurate copies of its Articles of Incorporation and Bylaws and is not in
default under or in violation of any provision of either such document.

3.2

Capitalization.

(a)

The authorized capital stock of Merger Partner consists of 300 shares of Merger
Partner Common Stock.  As of the date of this Agreement, (i) 200 shares of
Merger Partner Common Stock were issued and outstanding and (ii) no shares of
Merger Partner Common Stock were held in the treasury of Merger Partner or by
Subsidiaries of Merger Partner.

(b)

Section 3.2(b) of the Merger Partner Disclosure Schedule sets forth a complete
and accurate list of the holders of Merger Partner Common Stock, showing the
number of shares held by each stockholder.

(c)

There are no equity securities of any class of Merger Partner, or any security
exchangeable into or exercisable for such equity securities, issued, reserved
for issuance or outstanding and (ii) there are no options, warrants, equity
securities, calls, rights, commitments or agreements of any character to which
Merger Partner or any of its Subsidiaries is a party or by which Merger Partner
or any of its Subsidiaries is bound obligating Merger Partner or any of its
Subsidiaries to issue, exchange, transfer, deliver or sell, or cause to be
issued, exchanged, transferred, delivered or sold, additional shares of capital
stock or other equity interests of Merger Partner or any of its Subsidiaries or
any security or rights convertible into or exchangeable or exercisable for any
such shares or other equity interests, or obligating Merger Partner or any of
its Subsidiaries to grant, extend, accelerate the vesting of, otherwise modify
or amend or enter into any such option, warrant, equity security, call, right,
commitment or agreement. Merger Partner does not have any outstanding stock
appreciation rights, phantom stock, performance based rights or similar rights
or obligations. Except with respect to the Merger Partner Stockholder
Agreements, neither Merger Partner nor any of its Affiliates is a party to or is
bound by any, and to the knowledge of Merger Partner, there are no, agreements
or understandings with respect to the voting (including voting trusts and
proxies) or sale or transfer (including agreements imposing transfer
restrictions) of any shares of capital stock or other equity interests of Merger
Partner. For purposes of this Agreement, the term “Affiliate” when used with
respect to any party shall mean any person who is an “affiliate” of that party
within the meaning of Rule 405 promulgated under the Securities Act of 1933, as
amended (the “Securities Act”). There are no registration rights, and there is
no rights agreement, “poison pill” anti-takeover plan or other agreement or
understanding to which Merger Partner or any of its Subsidiaries is a party or
by which it or they are bound with respect to any equity security of any class
of Merger Partner.

(d)

All outstanding shares of Merger Partner Common Stock are duly authorized,
validly issued, fully paid and nonassessable and not subject to or issued in
violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
the LCBL, Merger Partner’s Articles of Incorporation or





G-8




--------------------------------------------------------------------------------

Bylaws or any agreement to which Merger Partner is a party or is otherwise
bound. There are no obligations, contingent or otherwise, of Merger Partner or
any of its Subsidiaries to repurchase, redeem or otherwise acquire any shares of
Merger Partner Common Stock.

3.3

Subsidiaries.

(a)

Section 3.3(a) of the Merger Partner Disclosure Schedule sets forth each
Subsidiary of Merger Partner and indicates (i) its name, (ii) the number and
type of outstanding equity securities and a list of the holders thereof and
(iii) the jurisdiction of formation. For purposes of this Agreement, the term
“Subsidiary” means, with respect to any party, any corporation, partnership,
trust, limited liability company or other non-corporate business enterprise in
which such party (or another Subsidiary of such party) holds stock or other
ownership interests representing (A) 50% or more of the voting power of all
outstanding stock or ownership interests of such entity or (B) the right to
receive 50% or more of the net assets of such entity available for distribution
to the holders of outstanding stock or ownership interests upon a liquidation or
dissolution of such entity.

(b)

Each Subsidiary of Merger Partner is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation, has all
requisite power and authority to own, lease and operate its properties and
assets and to carry on its business as currently conducted and as currently
proposed to be conducted, and is duly qualified to do business and is in good
standing in each jurisdiction listed on Section 3.1 of the Merger Partner
Disclosure Schedule, which jurisdictions constitute the only jurisdictions where
the character of its properties owned, operated or leased or the nature of its
activities makes such qualification necessary, except for such failures to be so
organized, qualified or in good standing, individually or in the aggregate, that
have not had, and are not reasonably likely to have, a Merger Partner Material
Adverse Effect. All of the outstanding equity securities or interests of each
Subsidiary of Merger Partner are duly authorized, validly issued, fully paid,
nonassessable and free of preemptive rights and, except as indicated in Section
3.3(a) of the Merger Partner Disclosure Schedule, all such securities are owned,
of record and beneficially, by Merger Partner.  Such securities owned by Merger
Partner are owned free and clear of all security interests, liens, claims,
pledges, agreements, limitations in Merger Partner’s voting rights, charges or
other encumbrances of any nature. There are no outstanding or authorized
options, warrants, rights, agreements or commitments to which Merger Partner or
any of its Subsidiaries is a party or which are binding on any of them providing
for the issuance, disposition or acquisition of any securities of any Subsidiary
of Merger Partner. There are no outstanding stock appreciation, phantom stock or
similar rights with respect to any Subsidiary of Merger Partner. There are no
voting trusts, proxies or other agreements or understandings with respect to the
voting of any equity securities of any Subsidiary of Merger Partner.

(c)

Merger Partner does not control directly or indirectly or have any direct or
indirect equity participation or similar interest in any corporation,
partnership, limited liability company, joint venture, trust or other business
association or entity which is not a Subsidiary of Merger Partner. There are no
obligations, contingent or otherwise, of Merger Partner or any of its
Subsidiaries to repurchase, redeem or otherwise acquire any shares of capital
stock of any Subsidiary of Merger Partner or to provide funds to or make any
material investment (in the form of a loan, capital contribution or otherwise)
in any Subsidiary of Merger Partner or any other entity.





G-9




--------------------------------------------------------------------------------

3.4

Authority; No Conflict; Required Filings and Consents.

(a)

Merger Partner has all requisite corporate power and authority to enter into
this Agreement, and to consummate the transactions contemplated by this
Agreement. Without limiting the generality of the foregoing, the Merger Partner
Board, at a meeting duly called and held, by the unanimous vote of all directors
(i) determined that the Merger is advisable, fair and in the best interests of
Merger Partner and its stockholders, (ii) approved this Agreement and declared
its advisability in accordance with the provisions of the LBCL, (iii) directed
that this Agreement be submitted to the stockholders of Merger Partner for their
adoption and resolved to recommend that the stockholders of Merger Partner vote
in favor of the adoption of this Agreement and (iv) to the extent necessary,
adopted a resolution having the effect of causing Merger Partner not to be
subject to any state takeover law or similar law that might otherwise apply to
the Merger and any other transactions contemplated by this Agreement. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement by Merger Partner have been duly
authorized by all necessary corporate action on the part of Merger Partner. This
Agreement has been duly executed and delivered by Merger Partner and constitutes
the valid and binding obligation of Merger Partner, enforceable in accordance
with its terms.

(b)

Except as disclosed in Section 3.4(b) of the Merger Partner Disclosure Schedule,
the execution and delivery of this Agreement by Merger Partner do not, and the
consummation by Merger Partner of the transactions contemplated by this
Agreement shall not, (i) conflict with, or result in any violation or breach of,
any provision of the Articles of Incorporation or Bylaws of Merger Partner or of
the charter, bylaws or other organizational document of any Subsidiary of Merger
Partner, (ii) conflict with, or result in any violation or breach of, or
constitute (with or without notice or lapse of time, or both) a default (or give
rise to a right of termination, cancellation or acceleration of any obligation
or loss of any material benefit) under, or require a consent or waiver under,
constitute a change in control under, require the payment of a penalty under or
result in the imposition of any Liens on Merger Partner’s or any of its
Subsidiaries’ assets under any of the terms, conditions or provisions of any
note, bond, mortgage, indenture, lease, license, contract or other agreement,
instrument or obligation to which Merger Partner or any of its Subsidiaries is a
party or by which any of them or any of their properties or assets may be bound,
or (iii) subject to compliance with the requirements specified in clauses (i)
through (iii) of Section 3.4(c), conflict with or violate any permit,
concession, franchise, license, judgment, injunction, order, decree, statute,
law, ordinance, rule or regulation applicable to Merger Partner or any of its
Subsidiaries or any of its or their properties or assets, except in the case of
clauses (ii) and (iii) of this Section 3.4(b) for any such conflicts,
violations, breaches, defaults, terminations, cancellations, accelerations or
losses that, individually or in the aggregate, have not had, and are not
reasonably likely to have, a Merger Partner Material Adverse Effect. Section
3.4(b) of the Merger Partner Disclosure Schedule lists all consents, waivers and
approvals under any of Merger Partner’s or any of its Subsidiaries’ agreements,
licenses or leases required to be obtained in connection with the consummation
of the transactions contemplated by this Agreement, which, if individually or in
the aggregate were not obtained, would result in a material loss of benefits to
Merger Partner, Public Company or the Surviving Entity as a result of the
Merger.





G-10




--------------------------------------------------------------------------------

(c)

Except as disclosed in Section 3.4(c) of the Merger Partner Disclosure Schedule,
no consent, approval, license, permit, order or authorization of, or
registration, declaration, notice or filing with, any federal, state, local or
non-U.S. court, arbitrational tribunal, administrative agency or commission or
other governmental or regulatory authority, agency or instrumentality (a
“Governmental Entity”) is required by or with respect to Merger Partner or any
of its Subsidiaries in connection with the execution and delivery of this
Agreement by Merger Partner or the consummation by Merger Partner of the
transactions contemplated by this Agreement, except for (i) the filing of the
Certificate of Merger with the Louisiana Secretary of State and appropriate
corresponding documents with the appropriate authorities of other states in
which Merger Partner is qualified as a foreign corporation to transact business,
(ii) such consents, approvals, orders, authorizations, registrations,
declarations and filings as may be required under applicable state securities
laws and the laws of any foreign country and (iii) such other consents,
authorizations, orders, filings, approvals and registrations that, individually
or in the aggregate, if not obtained or made, would not be reasonably likely to
have a Merger Partner Material Adverse Effect.

(d)

The affirmative vote in favor of the adoption of this Agreement (the “Merger
Partner Voting Proposal”) by the holders of a majority of the votes represented
by the outstanding shares of Merger Partner Common Stock, which has been
delivered pursuant to written consents of stockholders in lieu of a meeting, is
the only vote of the holders of any class or series of Merger Partner’s capital
stock or other securities necessary to adopt this Agreement and for consummation
by Merger Partner of the other transactions contemplated by this Agreement.
There are no bonds, debentures, notes or other indebtedness of Merger Partner
having the right to vote (or convertible into, or exchangeable for, securities
having the right to vote) on any matters on which stockholders of Merger Partner
may vote.

3.5

Merger Partner Financial Statements; Information Provided.

(a)

Merger Partner has provided to Public Company a true, correct and complete copy
of Merger Partner’s audited consolidated balance sheets and statements of
income, changes in stockholders’ equity and cash flows of Merger Partner for the
fiscal years ended December 31, 2006, 2007 and 2008, and an unaudited interim
consolidated balance sheet as of June 30, 2009 and a statement of income of
Merger Partner for the three and six months ended June 30, 2008 and 2009 (the
“Merger Partner Financial Statements”). The Merger Partner Financial Statements
(i) comply as to form in all material respects with applicable accounting
requirements, (ii) were prepared in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods covered thereby (except as may be indicated in the notes to such
financial statements) and (iii) fairly present in all material respects the
consolidated financial position of Merger Partner and its Subsidiaries as of the
dates thereof and the consolidated results of its operations and cash flows for
the periods indicated, consistent with the books and records of Merger Partner
and its Subsidiaries, except that the unaudited interim financial statements are
subject to normal and recurring year-end adjustments.








G-11




--------------------------------------------------------------------------------

3.6

No Undisclosed Liabilities.  Except as reflected or reserved against on the
Merger Partner Financial Statements (including the notes thereto), and except
for normal and recurring liabilities incurred since the date of the Merger
Partner Balance Sheet in the ordinary course of business consistent with past
practice (the “Ordinary Course of Business”), Merger Partner and its
Subsidiaries do not have any liabilities (whether known or unknown, whether
absolute or contingent, whether liquidated or unliquidated, whether due or to
become due, and whether or not required to be reflected in financial statements
(including the notes thereto) in accordance with GAAP), that, individually or in
the aggregate, are reasonably likely to have a Merger Partner Material Adverse
Effect.  For purposes of this Agreement, “Merger Partner Balance Sheet” means
the audited consolidated balance sheet of Merger Partner as of December 31, 2008
(the “Merger Partner Balance Sheet Date”).

3.7

Absence of Certain Changes or Events.  Since the Merger Partner Balance Sheet
Date, Merger Partner and its Subsidiaries have conducted their respective
businesses only in the Ordinary Course of Business and, except as disclosed in
Section 3.7 of the Merger Partner Disclosure Schedule, since such date there has
not been (i) any change, event, circumstance, development or effect that,
individually or in the aggregate, has had, or is reasonably likely to have, a
Merger Partner Material Adverse Effect or (ii) any other action or event that
would have required the consent of Public Company pursuant to Section 5.1 of
this Agreement had such action or event occurred after the date of this
Agreement.

3.8

Taxes.

(a)

Each of Merger Partner and its Subsidiaries has properly filed on a timely basis
all material federal, state, local and foreign returns, estimates, declarations,
information returns or statements, claims for refund and reports (collectively,
“Tax Returns”) that it was required to file under applicable laws and
regulations, and all such Tax Returns were true, correct and complete in all
material respects and were prepared in substantial compliance with all
applicable laws and regulations. Each of Merger Partner and its Subsidiaries has
paid on a timely basis all federal, state local and foreign taxes, assessments
and other governmental charges, duties, impositions and liabilities, whether
disputed or not and including any obligation to indemnify or otherwise assume or
succeed to Tax liability of another person, including, without limitation, taxes
based upon or measured by gross receipts, income, profits, sales, use and
occupation, and value added, alternative or add-on minimum, ad valorem,
transfer, franchise, license, severance, stamp, windfall profits, environmental
(including taxes under Section 59A of the Internal Revenue Code of 1986, as
amended (the “Code”)), customs duties, capital stock, unemployment, disability,
withholding, payroll, recapture, employment, excise and property taxes as well
as public imposts, fees and social security (or similar) charges, together with
all interest, penalties and additions imposed with respect to such amounts
(collectively, “Tax” or “Taxes”) that were due and payable (whether or not shown
on any Tax Return). The unpaid Taxes of Merger Partner and each of its
Subsidiaries (i) for Tax periods through the date of the Merger Partner Balance
Sheet do not exceed the accruals and reserves for Taxes (excluding accruals and
reserves for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the Merger Partner Balance Sheet and (ii) all
unpaid Taxes of Merger Partner and each of its Subsidiaries for all Tax periods
commencing after the date of the Merger Partner Balance Sheet do not exceed that
reserve as adjusted for the passage of time through the Closing Date, arose in
the Ordinary Course of Business, and are of a type and





G-12




--------------------------------------------------------------------------------

amount commensurate with Taxes attributable to prior similar periods. Neither
Merger Partner nor any of its Subsidiaries is or has ever been a member of a
group of corporations with which it has filed (or been required to file)
consolidated, combined or unitary Tax Returns, other than a group of which the
common parent is Merger Partner. Neither Merger Partner nor any of its
Subsidiaries (i) has any liability under Treasury Regulations Section 1.1502-6
(or any comparable or similar provision of federal, state, local or non-U.S.
law), as a transferee or successor, pursuant to any contractual obligation, or
otherwise for any Taxes of any person other than Merger Partner or any of its
Subsidiaries, or (ii) is a party to or bound by any Tax indemnity, Tax sharing,
Tax allocation or similar agreement. All material Taxes that Merger Partner or
any of its Subsidiaries was required by law to withhold or collect have been
duly withheld or collected and, to the extent required, have been properly paid
to the appropriate Governmental Entity on a timely basis.

(b)

Merger Partner has delivered or made available to Merger Partner (i) complete
and correct copies of all Tax Returns of Merger Partner and any of its
Subsidiaries relating to Taxes for all taxable periods for which the applicable
statute of limitations has not yet expired, and (ii) complete and correct copies
of all private letter rulings, revenue agent reports, information document
requests, notices of proposed deficiencies, deficiency notices, protests,
petitions, closing agreements, settlement agreements, pending ruling requests
and any similar documents submitted by, received by, or agreed to by or on
behalf of Merger Partner or any of its Subsidiaries relating to Taxes for all
Tax periods for which the statute of limitations has not yet expired. No
examination, audit or administrative or judicial proceeding involving any Tax
Return of Merger Partner or any of its Subsidiaries by any Governmental Entity
is currently in progress or, to the knowledge of Merger Partner, threatened or
contemplated. Neither Merger Partner nor any of its Subsidiaries has received
from any Governmental Entity (including jurisdictions where Merger Partner or
its Subsidiaries have not filed Tax Returns) any (i) notice indicating an intent
to open an audit or other review, (ii) request for information related to Tax
matters, (iii) notice of deficiency or proposed adjustment for any amount of Tax
proposed, asserted, or assessed by any Governmental Entity against Merger
Partner or any of its Subsidiaries or (iv) claim that Merger Partner or any of
its Subsidiaries is or may be subject to taxation although Merger Partner or the
applicable Subsidiaries did not file Tax Returns in that jurisdiction. Neither
Merger Partner nor any of its Subsidiaries has been informed by any Governmental
Entity that the Governmental Entity believes that Merger Partner or any of its
Subsidiaries was required to file any Tax Return that was not filed. No director
or officer (or employee responsible for Tax matters) of Merger Partner of any of
its Subsidiaries expects any Governmental Entity to assess any additional Taxes
for any period for which Tax Returns have been or should have been filed.
Neither Merger Partner nor any of its Subsidiaries has (i) waived any statute of
limitations with respect to Taxes or agreed to extend the period for assessment
or collection of any Taxes, (ii) requested any extension of time within which to
file any Tax Return, which Tax Return has not yet been filed or (iii) executed
or filed any power of attorney with any taxing authority.

(c)

Neither Merger Partner nor any of its Subsidiaries has made any payment, is
obligated to make any payment, or is a party to any agreement that could
obligate it to make any payment of (i) any “excess parachute payment” under
Section 280G of the Code (or any corresponding provision of state, local, or
non-U.S. Tax law), (ii) any amount that will not be fully deductible as a result
of Section 162(m) of the Code (or any corresponding provision of





G-13




--------------------------------------------------------------------------------

state, local, or non-U.S. Tax law) or (iii) any amount that would be subject to
the additional tax imposed by Section 409A of the Code.

(d)

There are no adjustments under Section 481 of the Code (or any similar
adjustments under any provision of the Code or corresponding foreign, state or
local Tax law) that are required to be taken into account by Merger Partner or
any of its Subsidiaries in any period ending after the Closing Date by reason of
a change in method of accounting in any Tax period ending on or before the
Closing Date or as a result of the consummation of the transactions contemplated
by this Agreement.

(e)

Neither Merger Partner nor any of its Subsidiaries has been a United States real
property holding corporation within the meaning of Section 897(c)(2) of the Code
during the applicable period specified in Section 897(c)(l)(A)(ii) of the Code.

(f)

Neither Merger Partner nor any of its Subsidiaries has distributed to its
stockholders or security holders stock or securities of another entity, nor has
stock or securities of Merger Partner or any of its Subsidiaries been
distributed, in a transaction to which Section 355 of the Code was intended or
purported to apply in whole or in part (i) in the two years prior to the date of
this Agreement or (ii) in a distribution that could otherwise constitute part of
a “plan” or “series of related transactions” (within the meaning of Section
355(e) of the Code) that includes the transactions contemplated by this
Agreement.

(g)

There are no liens, mortgages, pledges or other encumbrances, charges or
security interests with respect to Taxes upon any of the assets or properties of
Merger Partner or any of its Subsidiaries, other than with respect to Taxes not
yet due and payable or being contested in good faith by appropriate proceedings.

(h)

Neither Merger Partner nor any of its Subsidiaries will be required to include
any item of income in, or exclude any item of deduction from, taxable income for
any period (or any portion thereof) ending after the Closing Date as a result of
any (i) intercompany transaction or any excess loss account described in
Treasury Regulations under Section 1502 of the Code (or any corresponding
provision of state, local or non-U.S. Tax law), (ii) closing agreement as
described in Section 7121 of the Code (or any corresponding or similar provision
of state, local or non-U.S. Tax law) executed on or prior to the Closing Date,
(iii) installment sale or other open transaction disposition made on or prior to
the Closing Date or (iv) prepaid amount received on or prior to the Closing
Date.

(i)

Neither Merger Partner nor any of its Subsidiaries has participated in any
“reportable transaction” as defined in Section 6707A(c)(1) of the Code or
Section 1.6011-4(b) of the Treasury Regulations or any analogous provision of
state, local or non-U.S. law.

3.9

Properties.

(a)

By acts of transfer dated July 15, 2009 and August 10, 2009, Merger Partner
distributed the real property set forth in Section 3.9(a)(i) of the Merger
Partner Disclosure Schedule to its stockholders, who then contributed such real
property to Zinterests, L.L.C., a Louisiana limited liability company owned by
the stockholders of Merger Partner (the “Merger Partner Real Property
Transfers”).  After giving effect to the Merger Partner Real





G-14




--------------------------------------------------------------------------------

Property Transfers, neither Merger Partner nor any of its subsidiaries own any
real property.  Section 3.9(a)(ii) of the Merger Partner Disclosure Schedule
sets forth a complete and correct list of all real property leased or subleased
by the Merger Partner or any of its Subsidiaries (“Merger Partner Leased Real
Property”).

(b)

All of the leases and subleases to which any Merger Partner Leased Real Property
is subject are in full force and effect, and neither the Merger Partner nor any
Subsidiary has any notice of any material claim of any sort that has been
asserted by anyone adverse to the rights of the Merger Partner or any Subsidiary
under any such lease or sublease or affecting or questioning the rights of
Merger Partner or any Subsidiary to the continued possession of any Merger
Partner Leased Real Property under any such lease or sublease.

(c)

All Merger Partner Leased Real Property and related improvements are supplied
with utilities and other services necessary for the operation of the facilities
currently operated on the property.

(d)

Merger Partner and its Subsidiaries have good and valid title to, or good and
valid leasehold interest in, all of their respective properties and assets.
 Except as disclosed in Section 3.9(d) of the Merger Partner Disclosure
Schedule, all of the properties and assets of Merger Partner and its
Subsidiaries are owned free and clear of all pledges, charges, liens, mortgages,
deeds of trust, rights of first offer or first refusal, options, encumbrances
and security interests of any kind or nature whatsoever (collectively, “Liens”).

3.10

Intellectual Property.  Except as disclosed in Section 3.10 to the Merger
Partner Disclosure Schedule, Merger Partner and its Subsidiaries exclusively own
or possess all necessary licenses on an exclusive basis or other valid rights to
use, without any obligation to make fixed or contingent payments, including any
royalty payments, all patents, patent rights, trademarks, trademark rights,
copyrights and proprietary information used or held for use in connection with
their respective businesses as currently being conducted, free and clear of
liens, and there are no assertions or claims challenging the validity of any of
the foregoing. Except as disclosed in Section 3.10 of the Merger Partner
Disclosure Schedule, neither Merger Partner nor any of its Subsidiaries has
granted to any other person any license to use any of the foregoing other than
in the Ordinary Course of Business. To the knowledge of Merger Partner, the
conduct of Merger Partner’s and its Subsidiaries’ respective businesses as
currently conducted does not conflict with any patents, patent rights, licenses,
service-marks, trademarks, trademark rights, trade names, trade name rights,
copyrights or other intellectual property rights of others, except as would not
have or reasonably be expected to have a Merger Partner Material Adverse Effect.
To Merger Partner’s knowledge, there is no infringement of any proprietary right
owned by or licensed by or to Merger Partner or any of its Subsidiaries.

3.11

Agreements, Contracts and Commitments.  

(a)

Section 3.11(a) of the Merger Partner Disclosure Schedule sets forth all
contracts and agreements, whether or not reduced to writing, to which Merger
Partner, and any of its Subsidiaries is a party and that (i) provide for future
payments or delivery of goods or services to or from the Merger Partner or any
of its Subsidiaries involving more than $100,000 or (ii) are material to the
business, results of operations or condition (financial or otherwise) of





G-15




--------------------------------------------------------------------------------

Merger Partner (“Merger Partner Material Contracts”). Except as set forth in
Section 3.11(a) of Merger Partner Disclosure Schedule, neither Merger Partner
nor any of its Subsidiaries is in violation of or in default under (nor does
there exist any condition which with the passage of time or the giving of notice
or both would cause such a violation of or default under) any Merger Partner
Material Contract to which it is a party or by which it or any of its properties
or assets is bound. Each Merger Partner Material Contract is in full force and
effect, and is a legal, valid and binding obligation of Merger Partner or one of
its Subsidiaries and, to Merger Partner’s knowledge, each of the other parties
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, moratorium or other similar laws
relating to creditors’ rights and general principles of equity. No condition
exists or event has occurred which (whether with or without notice or lapse of
time or both) would constitute a default by Merger Partner or one of its
Subsidiaries or, to Merger Partner’s knowledge, any other party thereto under
any Merger Partner Material Contract or result in a right of termination of any
Merger Partner Material Contract.

(b)

Set forth in Section 3.11(b) of the Merger Partner Disclosure Schedule is, as of
the date hereof, (i) a list of all loan or credit agreements, notes, bonds,
mortgages, indentures and other agreements and instruments pursuant to which any
indebtedness of Merger Partner or its Subsidiaries in an aggregate principal
amount in excess of $25,000 is outstanding or may be incurred and (ii) the
respective principal amounts outstanding thereunder as of the date hereof. For
purposes of this Section 3.11 and Section 4.13, “indebtedness” means, with
respect to any person, without duplication, (A) all obligations of such person
for borrowed money, or with respect to deposits or advances of any kind to such
person, (B) all obligations of such person evidenced by bonds, debentures, notes
or similar instruments, (C) all obligations of such person upon which interest
charges are customarily paid, (D) all obligations of such person under
conditional sale or other title retention agreements relating to property
purchased by such person, (E) all obligations of such person issued or assumed
as the deferred purchase price of property or services (excluding obligations of
such person or creditors for raw materials, inventory, services and supplies
incurred in the ordinary course of business), (F) all capitalized lease
obligations of such person, (G) all obligations of others secured by any lien on
property or assets owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, (H) all obligations of such
person under interest rate or currency hedging transactions (valued at the
termination value thereof), (I) all letters of credit issued for the account of
such person and (J) all guarantees and arrangements having the economic effect
of a guarantee by such person of any indebtedness of any other person. Except as
set forth in Section 3.11(b) of the Merger Partner Disclosure Schedule, all of
the outstanding indebtedness of Merger Partner and each of its Subsidiaries may
be prepaid by Merger Partner or its Subsidiary at any time without the consent
or approval of, or prior notice to, any other person, and without payment of any
premium or penalty.





G-16




--------------------------------------------------------------------------------

3.12

Litigation.  There is no action, suit, proceeding, claim, arbitration or
investigation before any Governmental Entity or before any arbitrator that is
pending or, to the knowledge of Merger Partner, has been threatened in writing
against Merger Partner or any of its Subsidiaries that (a) seeks either damages
in excess of $50,000 or equitable relief or (b) in any manner challenges or
seeks to prevent, enjoin, alter or delay the transactions contemplated by this
Agreement. There are no material judgments, orders or decrees outstanding
against Merger Partner or any of its Subsidiaries.

3.13

Environmental Matters.

(a)

Section 3.13 of the Merger Partner Disclosure Schedule sets forth a complete and
correct list of all real property (i) currently owned, leased or operated by
Merger Partner or (ii) formerly owned, leased or operated by Merger Partner.
Except as disclosed in Section 3.13 of the Merger Partner Disclosure Schedule:

(i)

Merger Partner and its Subsidiaries have complied with all applicable
Environmental Laws;

(ii)

the properties currently owned, leased or operated by Merger Partner and its
Subsidiaries (including soils, groundwater, surface water, buildings or other
structures) are not contaminated with any Hazardous Substances at levels or in a
condition that would violate applicable Environmental Laws;

(iii)

 the properties formerly owned, leased or operated by Merger Partner or any of
its Subsidiaries were not, during the period of ownership, use or operation by
Merger Partner or any of its Subsidiaries, contaminated with Hazardous
Substances at levels or in a condition that would violate applicable
Environmental Laws;

(iv)

neither Merger Partner nor any of its Subsidiaries are subject to liability for
any Hazardous Substance disposal or contamination on the property of any third
party;

(v)

neither Merger Partner nor any of its Subsidiaries have Released any Hazardous
Substance into the environment;

(vi)

neither Merger Partner nor any of its Subsidiaries has received any notice,
demand, letter, claim or request for information alleging that Merger Partner or
any of its Subsidiaries may be in violation of, liable under or have obligations
under any Environmental Law;

(vii)

neither Merger Partner nor any of its Subsidiaries is subject to any orders,
decrees, injunctions or other arrangements with any Governmental Entity or is
subject to any indemnity or other agreement with any third party relating to
liability under any Environmental Law or relating to Hazardous Substances;

(viii)

there are no circumstances or conditions involving Merger Partner, any of its
Subsidiaries or any of their respective properties that could reasonably





G-17




--------------------------------------------------------------------------------

be expected to result in any claims, liability, obligations, investigations,
costs or restrictions on the ownership, use or transfer of any property of
Merger Partner or any of its Subsidiaries pursuant to any Environmental Law; and

(ix)

the properties currently or formerly owned, leased or operated by Merger Partner
or any of its Subsidiaries (including soils, groundwater, surface water, natural
resources, buildings or other structures) are not, and were not during the
period of ownership, use, lease or operation, respectively, proposed for listing
or listed on or in the U.S. EPA’s Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, National Priority List or
Comprehensive Environmental Response Compensation Liability Information System
or comparable state lists.

(b)

For purposes of this Agreement, the term “Environmental Law” means any law,
regulation, order, decree, permit, authorization, opinion, common law or agency
requirement of any jurisdiction relating to: (i) the protection, investigation
or restoration of the environment, human health and safety or natural resources,
(ii) the handling, use, storage, treatment, presence, disposal, release or
threatened release of any Hazardous Substance or (iii) noise, odor, wetlands,
pollution, contamination or any injury or threat of injury to persons or
property.  Environmental Laws include, but are not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended; the
Federal Insecticide, Fungicide and Rodenticide Act, as amended; the Resource
Conservation and Recovery Act, as amended; the Toxic Substance Control Act, as
amended; the Hazardous Material Transportation and Uniform Safety Act; the Clean
Air Act, as amended; the Federal Water Pollution Control Act, as amended; the
Oil Pollution Act of 1990, as amended; the Fish and Wildlife Coordination Act,
as amended; National Historic Preservation Act, as amended; the Endangered
Species Act, as amended; the National Environmental Policy Act, as amended; the
Wild & Scenic Rivers Act, as amended; the Rivers and Harbors Act of 1899, as
amended; the Water Resources Research Act of 1984, as amended; the Occupational
Safety and Health Act, as amended; the State Drinking Water Act, as amended; and
their state and local counterparts or equivalents.

(c)

For purposes of this Agreement, the term “Hazardous Substance” means any
substance that is: (i) listed, classified, regulated or which falls within the
definition of a “hazardous substance,” “hazardous waste” or “hazardous material”
pursuant to any Environmental Law, (ii) any petroleum product or by-product,
asbestos-containing material, lead-containing paint or plumbing, polychlorinated
biphenyls, radioactive materials or radon or (iii) any other substance that is
the subject of regulatory action by any Governmental Entity pursuant to any
Environmental Law.

(d)

For purposes of this Agreement, “Release” means any depositing, spilling,
leaking, pumping, pouring, placing, emitting, discarding, abandoning, emptying,
discharging, migrating, injecting, escaping, leaching, dumping or disposing into
the air, surface water, ground water or onto the ground, ground surface or onto
or into man made structures.





G-18




--------------------------------------------------------------------------------

3.14

ERISA Compliance.  

(a)

For purposes of this Agreement:

(i)

“Benefit Plan” means an employee benefit plan as defined in ERISA Section 3(3).

(ii)

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

(b)

Schedule 3.14(b) of the Merger Partner Disclosure Schedule sets forth a complete
and accurate list of the Benefit Plans of Merger Partner and its Subsidiaries.
 Merger Partner has made available to Public Company correct and complete copies
of the plan documents and summary plan descriptions, the most recent
determination or opinion letter received from the Internal Revenue Service, and
all related trust agreements, insurance contracts, and other funding
arrangements for each such Benefit Plan.

(c)

Each Benefit Plan that is intended to meet the requirements of a “qualified
plan” under Code §401(a) has received a favorable determination or opinion
letter from the Internal Revenue Service, and nothing has occurred since the
date of such determination that could reasonably be expected to adversely affect
the qualified status of any such Benefit Plan.

(d)

Merger Partner and its Subsidiaries have never contributed to, had any
obligation to contribute to, or had any liability with respect to, a
multiemployer plan described in Section 3(37) and Section 4001(a)(3) of ERISA,
or a plan subject to Title IV of ERISA or Section 412 of the Code.  

(e)

Except as would not have or reasonably be expected to have a Merger Partner
Material Adverse Effect:

(i)

To the knowledge of Merger Partner, there is no litigation, disputed claim,
governmental proceeding, audit, inquiry or investigation pending or threatened
with respect to any such plan, its related assets or trusts, or any fiduciary,
administrator or sponsor of such plan;

(ii)

Merger Partner and its Subsidiaries have established and operated the Benefit
Plans in compliance with their terms and all applicable Laws; and

(iii)

None of the Benefit Plans promises or provides health, life or other welfare
benefits to retirees or former employees, except as provided by Section 4980B of
the Code, or comparable state statutes that provide for continuing health care
coverage.  

3.15

Labor and Employee Matters.  Section 3.15 of the Merger Partner Disclosure
Schedule sets forth a true and complete list of the names, titles, annual
compensation rate (but excluding bonus and commissions) of each employee of
Merger Partner and its Subsidiaries. Neither Merger Partner nor any of its
Subsidiaries is a party to any collective bargaining agreement or similar
contract with any labor union or labor organization and (i) there are no





G-19




--------------------------------------------------------------------------------

threats of work stoppage by any employees of Merger Partner or any of its
Subsidiaries, (ii) there are no pending grievances or claims by any employees of
Merger Partner or any of its Subsidiaries and (iii) there are no labor disputes
or proceedings pending or, to the knowledge of Merger Partner, threatened
between Merger Partner or any of its Subsidiaries and any of their respective
employees, except in the case of clause (ii) of this Section 3.15 for any
pending grievances or claims that individually, or in the aggregate, have not
had and are not reasonably likely to have, a Merger Partner Material Adverse
Effect.

3.16

Compliance with Laws.  Merger Partner and each of its Subsidiaries has complied
in all material respects with, is not in material violation of, and has not
received any written notice alleging any material violation with respect to, any
applicable provisions of any statute, law or regulation with respect to the
conduct of its business, or the ownership or operation of its properties or
assets.

3.17

Licenses and Permits.  Merger Partner and each Subsidiary possess and are in
compliance with such permits, licenses, certificates, approvals, consents and
other authorizations (collectively, “Governmental Licenses”) issued by
appropriate federal, state, local or foreign regulatory bodies necessary for the
ownership of their respective assets and to conduct the business now operated by
them, except where the failure to have obtained the same or be in compliance
would not cause a Merger Partner Material Adverse Effect. Neither Merger Partner
nor any Subsidiary has received any notice of proceedings relating to the
revocation or modification of any such Governmental Licenses which, singly or in
the aggregate, if the subject of an unfavorable decision, ruling or finding
would result in a Merger Partner Material Adverse Effect.

3.18

Insurance.  Section 3.18 of the Merger Partner Disclosure Schedule sets forth a
complete and accurate list of all insurance policies maintained by Merger
Partner or any of its Subsidiaries (the “Merger Partner Insurance Policies”).
Each Merger Partner Insurance Policy is in full force and effect as of the date
of this Agreement. As of the date of this Agreement, there is no material claim
by Merger Partner or any of its Subsidiaries pending under any Merger Partner
Insurance Policy as to which coverage has been questioned, denied or disputed by
the underwriters of such policy.  All premiums due and payable under all such
Merger Partner Insurance Policies have been paid, and Merger Partner and its
Subsidiaries are in material compliance with the terms of such policies.

3.19

Related Party Transactions.

(a)

Section 3.19(a) of the Merger Partner Disclosure Schedule set forth a true and
correct list of each transaction since December 31, 2005 involving or for the
benefit of Merger Partner or its Subsidiaries, on the one hand, and any director
or executive officer of Merger Partner or any of its Subsidiaries or an
Affiliate or relative of any such director or executive officer, on the other
hand, including without limitation, (i) any debtor or creditor relationship,
(ii) any transfer or lease of real or personal property, (iii) wages, salaries,
commissions, bonuses and agreements relating to employment and (iv) purchases or
sales of products or services.





G-20




--------------------------------------------------------------------------------

(b)

Section 3.19(b) of the Merger Partner Disclosure Schedule sets forth a true and
correct list of (i) all agreements and claims of any nature that any executive
officer or director of the Merger Partner or any of its Subsidiaries or an
Affiliate or relative of any such director or executive officer has with or
against Merger Partner or any of its Subsidiaries as of the date hereof and (ii)
all agreements and claims of any nature that Merger Partner or any of its
Subsidiaries has with or against any director or executive officer of Merger
Partner or any of its Subsidiaries or an Affiliate or relative of any such
director or executive officer as of the date hereof.

3.20

Brokers; Fees and Expenses.  No agent, broker, investment banker, financial
advisor or other firm or person is or shall be entitled, as a result of any
action, agreement or commitment of Merger Partner or any of its Affiliates, to
any broker’s, finder’s, financial advisor’s or other similar fee or commission
in connection with any of the transactions contemplated by this Agreement.

3.21

Books and Records.  The minute books and other similar records of Merger Partner
and each of its Subsidiaries contain complete and accurate records of all
actions taken at any meetings of Merger Partner’s or such Subsidiary’s
stockholders, Board of Directors or any committee thereof and of all written
consents executed in lieu of the holding of any such meeting. The books and
records of Merger Partner and each of its Subsidiaries accurately reflect in all
material respects the assets, liabilities, business, financial condition and
results of operations of Merger Partner or such Subsidiary and have been
maintained in accordance with good business and bookkeeping practices.

3.22

Disclosure.  No representation or warranty made by Merger Partner in this
Agreement, including the Schedules and Exhibits hereto, contains any
misstatement of a material fact or omits to state a material fact necessary to
make any of them, in light of the circumstances, not misleading.

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF PUBLIC COMPANY AND THE TRANSITORY SUBSIDIARY

Public Company and the Transitory Subsidiary represent and warrant to Merger
Partner that the statements contained in this Article IV are true and correct,
except as expressly set forth herein or in the disclosure schedule delivered by
Public Company and the Transitory Subsidiary to Merger Partner on the date of
this Agreement (the “Public Company Disclosure Schedule”). The Public Company
Disclosure Schedule shall be arranged in sections corresponding to the numbered
and lettered sections contained in this Article IV and the disclosure in any
section shall qualify (1) the corresponding section in this Article IV and (2)
the other sections in this Article IV only to the extent that it is reasonably
apparent from a reading of such disclosure that it also qualifies or applies to
such other sections. For purposes hereof, “to the knowledge of Public Company”
and similar expressions mean the knowledge of the persons identified on the
Public Company Disclosure Schedule for this purpose, as well as any other
knowledge which such persons would have possessed had they made reasonable
inquiry with respect to the matter in question.





G-21




--------------------------------------------------------------------------------

4.1

Organization, Standing and Power.

(a)

Each of Public Company and the Transitory Subsidiary is a corporation or limited
liability company (as applicable) duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation
(as applicable), has all requisite corporate power and authority to own, lease
and operate its properties and assets and to carry on its business as currently
conducted and as currently proposed to be conducted, and is duly qualified to do
business and is in good standing as a foreign corporation or limited liability
company (as applicable) in each jurisdiction listed on Section 4.1 of the Public
Company Disclosure Schedule, which jurisdictions constitute the only
jurisdictions in which the character of the properties it owns, operates or
leases or the nature of its activities makes such qualification necessary,
except for such failures to be so organized, qualified or in good standing,
individually or in the aggregate, that have not had, and are not reasonably
likely to have, a Public Company Material Adverse Effect.

(b)

For purposes of this Agreement, the term “Public Company Material Adverse
Effect” means any material adverse change, event, circumstance or development
with respect to, or material adverse effect on, (i) the business, assets,
liabilities, condition (financial or other), or results of operations of Public
Company and its Subsidiaries, taken as a whole or (ii) the ability of Public
Company and its Subsidiaries to consummate the transactions contemplated by this
Agreement; provided, however, that the following shall not be deemed to be a
Public Company Material Adverse Effect: any change or event caused by or
resulting from (A) changes in prevailing economic or market conditions in the
United States or any other jurisdiction in which Public Company has substantial
business operations, (B) changes or events, after the date hereof, affecting the
industries in which they operate generally, (C) changes, after the date hereof,
in generally accepted accounting principles or requirements applicable to Public
Company and its Subsidiaries, (D) changes, after the date hereof, in laws, rules
or regulations of general applicability or interpretations thereof by any
Governmental Entity, (E) the execution, delivery and performance of this
Agreement or the consummation of the transactions contemplated hereby or thereby
or the announcement thereof or (F) any outbreak of major hostilities in which
the United States is involved or any act of terrorism within the United States
or directed against its facilities or citizens wherever located; except in the
case of clauses (A), (B), (C) and (D), to the extent those changes have a
materially disproportionate effect on Public Company and its Subsidiaries
compared to other similarly situated participants in the industries or markets
in which Public Company and its Subsidiaries operate. For the avoidance of
doubt, the parties agree that the terms “material,” “materially” and
“materiality” as used in this Agreement with an initial lower case “m” shall
have their respective customary and ordinary meanings, without regard to the
meanings ascribed to Public Company Material Adverse Effect in the prior
sentence of this paragraph or Merger Partner Material Adverse Effect in Section
3.1.  

(c)

Public Company and Transitory Subsidiary have provided or made available to
Merger Partner complete and accurate copies of their Articles of Incorporation
and Bylaws or Articles of Organization and Operating Agreement (as applicable)
and neither Public Company nor Transitory Subsidiary is in default or in
violation of any such document.





G-22




--------------------------------------------------------------------------------

4.2

Capitalization.

(a)

The authorized capital stock of Public Company consists of 90,000,000 shares of
Public Company Common Stock, $.01 par value per share and 10,000,000 shares of
preferred stock of Public Company, $.01 par value per share (“Public Company
Preferred Stock”), 1,000,000 of which are designated as Series B Junior
Participating Stock. As of the date of this Agreement 7,317,163 shares of Public
Company Common Stock were issued and outstanding and no shares of Public Company
Preferred Stock were issued and outstanding. No shares of Public Company Common
Stock or Public Company Preferred Stock were held in the treasury of Public
Company or by Subsidiaries of Public Company.

(b)

None of the outstanding shares of Public Company Common Stock constitute
restricted stock or are otherwise subject to a repurchase or redemption right or
right of first refusal in favor of Public Company.

(c)

Section 4.2(c) of the Public Company Disclosure Schedule sets forth a complete
and accurate list, as of the date of this Agreement, of (i) all plans under
which outstanding options to purchase shares of Public Company Common Stock
(“Public Company Stock Options”) were granted (collectively, “Public Company
Stock Plans”), indicating for each Public Company Stock Plan, as of the date of
this Agreement, the number of shares of Public Company Common Stock subject to
outstanding options under such Plan and the number of shares of Public Company
Common Stock reserved for future issuance under such Plan and (ii) all
outstanding Public Company Stock Options, indicating with respect to each such
Public Company Stock Option the Public Company Stock Plan under which it was
granted, the grantee, grant date, expiration date, number of shares of Public
Company Common Stock subject to such Public Company Stock Option, the exercise
price and vesting schedule. Public Company has provided or made available to
Merger Partner complete and accurate copies of all Public Company Stock Plans
and the forms of all stock option agreements evidencing Public Company Stock
Options.

(d)

Except as set forth in this Section 4.2 or in Article II, (i) there are no
equity securities of any class of Public Company, or any security exchangeable
into or exercisable for such equity securities, issued, reserved for issuance or
outstanding and (ii) there are no options, warrants, equity securities, calls,
rights, commitments or agreements of any character to which Public Company or
any of its Subsidiaries is a party or by which Public Company or any of its
Subsidiaries is bound obligating Public Company or any of its Subsidiaries to
issue, exchange, transfer, deliver or sell, or cause to be issued, exchanged,
transferred, delivered or sold, additional shares of capital stock or other
equity interests of Public Company or any of its Subsidiaries or any security or
rights convertible into or exchangeable or exercisable for any such shares or
other equity interests, or obligating Public Company or any of its Subsidiaries
to grant, extend, accelerate the vesting of, otherwise modify or amend or enter
into any such option, warrant, equity security, call, right, commitment or
agreement. Public Company does not have any outstanding stock appreciation
rights, phantom stock, performance based rights or similar rights or
obligations.  Except with respect to the Public Company Stockholder Agreements,
neither Public Company nor any of its Affiliates is a party to or is bound by
any, and to the knowledge of Public Company, there are no, agreements or
understandings with respect to the voting (including voting trusts and proxies)
or sale or transfer





G-23




--------------------------------------------------------------------------------

(including agreements imposing transfer restrictions) of any shares of capital
stock or other equity interests of Public Company. Stockholders of Public
Company are not entitled to dissenters’ or appraisal rights under applicable
state law in connection with the Merger.  Except as described in this Section
4.2(d), there is no registration rights agreement or understanding to which
Public Company or any of its Subsidiaries is a party or by which they are bound
with respect to any equity security of any class of Public Company.

(e)

There are no rights agreements, “poison pills,” anti-takeover plans or other
agreements or understandings to which Public Company or and of its Subsidiary is
a party or to which it or they are bound with respect to any equity security of
any class of Public Company.

(f)

All outstanding shares of Public Company Common Stock are, and all shares of
Public Company Common Stock subject to issuance as specified in Section 4.2(c)
or pursuant to Article II, upon issuance on the terms and conditions specified
in the instruments pursuant to which they are issuable, will be, duly
authorized, validly issued, fully paid and nonassessable and not subject to or
issued in violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
the MGCL, Public Company’s Articles of Incorporation or Bylaws or any agreement
to which Public Company is a party or is otherwise bound. There are no
obligations, contingent or otherwise, of Public Company or any of its
Subsidiaries to repurchase, redeem or otherwise acquire any shares of Public
Company Common Stock.

4.3

Subsidiaries.

(a)

Section 4.3(a) of the Public Company Disclosure Schedule sets forth each
Subsidiary of Public Company and indicates (i) its name, (ii) the number and
type of outstanding equity securities and a list of the holders thereof and
(iii) the jurisdiction of formation.

(b)

Each Subsidiary of Public Company is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation, has all
requisite power and authority to own, lease and operate its properties and
assets and to carry on its business as currently conducted and as currently
proposed to be conducted, and is duly qualified to do business and is in good
standing in each jurisdiction listed on Section 4.1 of the Public Company
Disclosure Schedule, which jurisdictions constitute the only jurisdictions where
the character of its properties owned, operated or leased or the nature of its
activities makes such qualification necessary, except for such failures to be so
organized, qualified or in good standing, individually or in the aggregate, that
have not had, and are not reasonably likely to have, a Public Company Material
Adverse Effect. All of the outstanding other equity securities or interests of
each Subsidiary of Public Company are duly authorized, validly issued, fully
paid, nonassessable and free of preemptive rights and all such securities are
owned, of record and beneficially, by Public Company or another of its
Subsidiaries free and clear of all security interests, liens, claims, pledges,
agreements, limitations in Public Company’s voting rights, charges or other
encumbrances of any nature. There are no outstanding or authorized options,
warrants, rights, agreements or commitments to which Public Company or any of
its Subsidiaries is a party or which are binding on any of them providing for
the issuance, disposition or acquisition of any securities of any Subsidiary of
Public Company. There are no outstanding stock appreciation, phantom stock or
similar rights with respect to any Subsidiary of Public Company. There are no





G-24




--------------------------------------------------------------------------------

voting trusts, proxies or other agreements or understandings with respect to the
voting of any equity securities of any Subsidiary of Public Company.

(c)

Public Company does not control directly or indirectly or have any direct or
indirect equity participation or similar interest in any corporation,
partnership, limited liability company, joint venture, trust or other business
association or entity which is not a Subsidiary of Public Company. There are no
obligations, contingent or otherwise, of Public Company or any of its
Subsidiaries to repurchase, redeem or otherwise acquire any shares of capital
stock of any Subsidiary of Public Company or to provide funds to or make any
material investment (in the form of a loan, capital contribution or otherwise)
in any Subsidiary of Public Company or any other entity.

4.4

Authority; No Conflict; Required Filings and Consents.

(a)

Each of Public Company and the Transitory Subsidiary has all requisite corporate
power and authority to enter into this Agreement and, subject only to the Public
Company Stockholder Approval, to consummate the transactions contemplated by
this Agreement. Without limiting the generality of the foregoing, the Public
Company Board, at a meeting duly called and held, by the unanimous vote of all
directors, (i) determined that the Merger is fair to and in the best interests
of Public Company and its stockholders, (ii) directed that the Public Company
Voting Proposals be submitted to the stockholders of Public Company for their
approval and resolved to recommend that the stockholders of Public Company vote
in favor of the approval of the Public Company Voting Proposals and (iii) to the
extent necessary, adopted a resolution having the effect of causing Public
Company not to be subject to any state takeover law or similar law that might
otherwise apply to the Merger and any other transactions contemplated by this
Agreement. The board of directors of the Transitory Subsidiary, by unanimous
written consent in lieu of a meeting, adopted a resolution approving this
Agreement and declaring its advisability, and Public Company approved this
Agreement in its capacity as sole stockholder of Transitory Subsidiary by
unanimous written consent. The execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement by Public
Company and the Transitory Subsidiary have been duly authorized by all necessary
corporate action on the part of each of Public Company and the Transitory
Subsidiary, subject only to the required receipt of the Public Company
Stockholder Approval. Public Company agrees to take the appropriate action to so
adopt this Agreement promptly following the date hereof. This Agreement has been
duly executed and delivered by each of Public Company and the Transitory
Subsidiary and constitutes the valid and binding obligation of each of Public
Company and the Transitory Subsidiary, enforceable in accordance with its terms.

(b)

The execution and delivery of this Agreement by each of Public Company and the
Transitory Subsidiary do not, and the consummation by Public Company and the
Transitory Subsidiary of the transactions contemplated by this Agreement shall
not, (i) conflict with, or result in any violation or breach of, any provision
of the Articles of Incorporation or Bylaws of Public Company or the Transitory
Subsidiary or of the charter, bylaws or other organizational document of any
other Subsidiary of Public Company, (ii) conflict with, or result in any
violation or breach of, or constitute (with or without notice or lapse of time,
or both) a default (or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of any material benefit) under, or
require a consent or waiver under, constitute a change in





G-25




--------------------------------------------------------------------------------

control under, require the payment of a penalty under or result in the
imposition of any Lien on Public Company’s or any of its Subsidiaries’ assets
under any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, lease, license, contract or other agreement, instrument or obligation
to which Public Company or any of its Subsidiaries is a party or by which any of
them or any of their properties or assets may be bound or (iii) subject to
obtaining the Public Company Stockholder Approval and compliance with the
requirements specified in clauses (i) through (vi) of Section 4.4(c), conflict
with or violate any permit, concession, franchise, license, judgment,
injunction, order, decree, statute, law, ordinance, rule or regulation
applicable to Public Company or any of its Subsidiaries or any of its or their
properties or assets, except in the case of clauses (ii) and (iii) of this
Section 4.4(b) for any such conflicts, violations, breaches, defaults,
terminations, cancellations, accelerations or losses that, individually or in
the aggregate, have not had, and are not reasonably likely to have, a Public
Company Material Adverse Effect. Section 4.4(b) of the Public Company Disclosure
Schedule lists all consents, waivers and approvals under any of Public Company’s
or any of its Subsidiaries’ agreements, licenses or leases required to be
obtained in connection with the consummation of the transactions contemplated by
this Agreement, which, if individually or in the aggregate were not obtained,
would result in a material loss of benefits to Public Company, Merger Partner or
the Surviving Entity as a result of the Merger.

(c)

No consent, approval, license, permit, order or authorization of, or
registration, declaration, notice or filing with, any Governmental Entity or any
stock market or stock exchange on which shares of Public Company Common Stock
are listed for trading is required by or with respect to Public Company or any
of its Subsidiaries in connection with the execution and delivery of this
Agreement or the consummation by Public Company or the Transitory Subsidiary of
the transactions contemplated by this Agreement, except for (i) the filing of
the Louisiana Certificate of Merger with the Louisiana Secretary of State, (ii)
the Proxy Statement to be filed with the SEC in accordance with the Exchange Act
and provided to stockholders pursuant to the MGCL and the Exchange Act, (iii)
the filing of such reports, schedules or materials under Section 13 or Section
15(d) of or Rule 14a-12 under the Exchange Act may be required in connection
with this Agreement and the transactions contemplated hereby and thereby, (iv)
such consents, approvals, orders, authorizations, registrations, declarations
and filings as may be required under applicable state securities laws and the
laws of any foreign country, (v) such notices, consents, approvals and listing
applications as may be required by the listing rules and regulations of NYSE
AMEX and (vi) such other consents, authorizations, orders, filings, approvals
and registrations that, individually or in the aggregate, if not obtained or
made, would not be reasonably likely to have a Public Company Material Adverse
Effect.

(d)

The affirmative vote in favor of (i) the issuance of Public Company Common Stock
to effect the Merger by the holders of a majority of the votes cast at the
meeting of Public Company stockholders (the “Public Company Meeting”), (ii) the
amendment to Article I of Public Company’s Articles of Incorporation to change
Public Company’s legal name to Pernix Therapeutics Holdings, Inc. by the holders
of a majority of the total shares of Public Company Common Stock outstanding as
of the record date for determining the Public Company stockholders entitled to
notice of and to vote at the Public Company Meeting (the “Record Date”), (iii)
the Public Company Charter Amendment reflecting the potential Reverse Stock
Split by the holders of two-thirds of the total shares of Public Company Common
Stock outstanding as





G-26




--------------------------------------------------------------------------------

of the Record Date and (iv) the adoption of the 2009 Stock Incentive Plan in the
form set forth as Exhibit G to this Agreement by a majority of the votes cast at
the Public Company Meeting (collectively, the “Public Company Voting Proposals”)
are the only votes of the holders of any class or series of Public Company’s
capital stock or other securities necessary to approve the Public Company Voting
Proposals (the “Requisite Vote”). There are no bonds, debentures, notes or other
indebtedness of Public Company having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
stockholders of Public Company may vote.

4.5

SEC Filings; Financial Statements; Information Provided.

(a)

Public Company has filed all registration statements, forms, reports,
certifications and other documents required to be filed by Public Company with
the SEC since January 1, 2006. All such registration statements, forms, reports,
certifications and other documents (including those that Public Company may file
after the date hereof until the Closing) are referred to herein as the “Public
Company SEC Documents.” All Public Company SEC Documents are publicly available
on the SEC’s EDGAR system. Public Company has given to Merger Partner copies of
all comment letters received by Public Company from the staff of the SEC and all
responses to such comment letters by or on behalf of Public Company since
January 1, 2006. Except as disclosed in Section 4.5(a) of the Public Company
Disclosure Schedule, all Public Company SEC Documents (A) were or will be filed
or deemed filed on a timely basis, (B) at the time filed, were or will be
prepared in compliance with the applicable requirements of the Securities Act
and the Exchange Act, as the case may be, and the rules and regulations of the
SEC thereunder applicable to such Public Company SEC Documents and (C) did not
or will not at the time they were or are filed contain any untrue statement or
omission required to be stated in such Public Company SEC Documents or necessary
in order to make the statements in such Public Company SEC Documents, in the
light of the circumstances under which they were made, not misleading. No
Subsidiary of Public Company is subject to the reporting requirements of Section
13 or Section 15(d) of the Exchange Act. As used in this Section 4.5, the term
“file” shall be broadly construed to include any manner in which a document or
information is furnished, supplied or otherwise made available to the SEC.

(b)

Each of the consolidated financial statements (including, in each case, any
related notes and schedules) contained or to be contained in Public Company SEC
Documents at the time filed (i) complied or will comply as to form with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto (including, without limitation, Regulation S-X of
the Exchange Act), (ii) were or will be prepared in accordance with GAAP applied
on a consistent basis throughout the periods involved and at the dates involved
(except as may be indicated in the notes to such financial statements or, in the
case of unaudited interim financial statements, as permitted by the SEC on Form
10-Q under the Exchange Act to the extent applicable) and (iii) fairly presented
or will fairly present the consolidated financial position of Public Company and
its Subsidiaries as of the dates thereof and the consolidated results of its
operations and cash flows for the periods indicated, consistent with the books
and records of Public Company and its Subsidiaries, except that the unaudited
interim financial statements were or are subject to normal and recurring
year-end adjustments which were not or will not be material in amount or effect.
The consolidated balance sheet of Public Company as of December 31, 2008
contained in Public Company’s Annual Report on Form 10-K, as amended,





G-27




--------------------------------------------------------------------------------

for the period ended December 31, 2008 (the “Public Company Form 10-K”) filed
with the SEC is referred to herein as the “Public Company Balance Sheet.”

(c)

Cherry, Bekaert & Holland, L.L.P., Public Company’s auditors since fiscal year
2008, is and has been at all times since its engagement by Public Company, and
BDO Seidman, LLP, Public Company’s auditors during fiscal years 2006-2007, was
at all times during its engagement by Public Company (i) “independent” with
respect to Public Company within the meaning of Regulation S-X and (ii) in
compliance with subsections (g) through (l) of Section 10A of the Exchange Act
(to the extent applicable) and the related rules of the SEC and the Public
Company Accounting Oversight Board.

(d)

The Proxy Statement shall not, on the date the Proxy Statement is first mailed
to stockholders of Public Company, or at the time of the Public Company Meeting
or at the Effective Time, contain any statement that, at such time and in light
of the circumstances under which it shall be made, is false or misleading, or
omission necessary in order to make the statements made in the Proxy Statement
not false or misleading; or omit to state any fact necessary to correct any
statement in any earlier communication with respect to the solicitation of
proxies for the Public Company Meeting that has become false or misleading. If
at any time prior to the Effective Time any fact or event relating to Public
Company or any of its Affiliates which should be set forth in a supplement to
the Proxy Statement should be discovered by Public Company or should occur,
Public Company shall promptly inform Merger Partner of such fact or event.

(e)

As of June 30, 2009, (i) the Net Assets of Public Company was not less than
$8,500,000, (ii) Public Company’s Net Working Capital was not less than
$7,400,000 and (iii) Public Company’s Cash and Cash Equivalents was not less
than $7,300,000.  With respect to a party to this Agreement, (i) “Net Assets”
means as of a particular date, total consolidated assets less total consolidated
liabilities of a party determined in accordance with GAAP as applied in a manner
consistent with such party’s historical practices and the preparation of its
audited consolidated balance sheet as of December 31, 2008, (ii) “Net Working
Capital” means as of a particular date, total consolidated current assets less
total consolidated current liabilities of a party determined in accordance with
GAAP as applied in a manner consistent with such party’s historical practices
and the preparation of its audited consolidated balance sheet as of December 31,
2008 and (iii) “Cash and Cash Equivalents” means as of a particular date, all
cash and other assets of a party readily convertible into cash within thirteen
weeks, including any money market holdings, short-term government bonds,
treasury bills, marketable securities and commercial paper determined in
accordance with GAAP as applied in a manner consistent with such party’s
historical practices and the preparation of its audited consolidated balance
sheet as of December 31, 2008.

4.6

Disclosure Controls and Procedures; Internal Control Over Financial Reporting.
Public Company and its Subsidiaries maintain an effective system of “disclosure
controls and procedures” (as defined in Rule 13a-15 of the Exchange Act) and
effective “internal control over financial reporting” (as defined in Rule
13a-15(f) or Rule 15d-15(f) under the Exchange Act).  Public Company has no
significant deficiencies or material weaknesses in the design or operation of
internal control over financial reporting, and Public Company is not aware of
any





G-28




--------------------------------------------------------------------------------

fraud, whether or not material, that involves management or other employees who
have a significant role in Public Company’s internal control over financial
reporting.  

4.7

Listing Application.  Except as set forth in Section 4.7 of the Public Company
Disclosure Schedule, Public Company is, and at all times since January 1, 2007,
has been, in compliance with all NYSE AMEX listing standards and requirements
and has not received notice from NYSE AMEX of any failure, or possible failure,
to comply with any such standards or requirements.  Public Company has provided
Merger Partner with (i) all written communications between Public Company and
NYSE AMEX since January 1, 2007 including, without limitation, all letters,
electronic mail or other written communications sent or received by Public
Company and (ii) transcripts or detailed written summaries of all oral
communications between Public Company and NYSE AMEX since November 8, 2007
including, without limitation, all telephone or oral conversations between
representatives of Public Company and NYSE AMEX.  In the event Public Company
has provided summaries of such telephone or oral conversations, Public Company
represents and warrants that such summaries fully and accurately describe the
substance of such conversations.

4.8

No Undisclosed Liabilities.  Except as disclosed in the Public Company Form
  10-K or any Public Company SEC Documents filed after the filing of the Public
Company Form 10-K and prior to August 14, 2009 (together with the Public Company
Form 10-K, the “Public Company Recent SEC Documents”), and except for normal and
recurring liabilities incurred since the date of the Public Company Balance
Sheet in the Ordinary Course of Business, Public Company and its Subsidiaries do
not have any liabilities (whether known or unknown, whether absolute or
contingent, whether liquidated or unliquidated, whether due or to become due,
and whether or not required to be reflected in financial statements (including
the notes thereto) in accordance with GAAP), that, individually or in the
aggregate, are reasonably likely to have a Public Company Material Adverse
Effect.  

4.9

Absence of Certain Changes of Events.  Since the Public Company Balance Sheet
Date, Public Company and its Subsidiaries have conducted their respective
businesses only in the Ordinary Course of Business and, except as disclosed in
Section 4.9 of the Public Company Disclosure Schedule, since such date there has
not been (i) any change, event, circumstance, development or effect that,
individually or in the aggregate, has had, or is reasonably likely to have, a
Public Company Material Adverse Effect or (ii) any other action or event that
would have required the consent of Merger Partner pursuant to Section 5.2 of
this Agreement had such action or event occurred after the date of this
Agreement.

4.10

Taxes.

(a)

Each of Public Company and its Subsidiaries has properly filed on a timely basis
all material Tax Returns that it was required to file under applicable laws and
regulations, and all such Tax Returns were true, correct and complete in all
material respects and were prepared in substantial compliance with all
applicable laws and regulations. Each of Public Company and its Subsidiaries has
paid on a timely basis all Taxes that were due and payable (whether or not shown
on any Tax Return). The unpaid Taxes of Public Company and each of its
Subsidiaries (i) for Tax periods through the date of the Public Company Balance
Sheet do not exceed the accruals and reserves for Taxes (excluding accruals and
reserves for deferred Taxes





G-29




--------------------------------------------------------------------------------

established to reflect timing differences between book and Tax income) set forth
on the Public Company Balance Sheet and (ii) all unpaid Taxes of Public Company
and each of its Subsidiaries for all Tax periods commencing after the date of
the Public Company Balance Sheet do not exceed that reserve as adjusted for the
passage of time through the Closing Date, arose in the Ordinary Course of
Business, and are of a type and amount commensurate with Taxes attributable to
prior similar periods. Neither Public Company nor any of its Subsidiaries is or
has ever been a member of a group of corporations with which it has filed (or
been required to file) consolidated, combined or unitary Tax Returns, other than
a group of which the common parent is Public Company. Neither Public Company nor
any of its Subsidiaries (i) has any liability under Treasury Regulations Section
1.1502-6 (or any comparable or similar provision of federal, state, local or
non-U.S. law), as a transferee or successor, pursuant to any contractual
obligation, or otherwise for any Taxes of any person other than Public Company
or any of its Subsidiaries, or (ii) is a party to or bound by any Tax indemnity,
Tax sharing, Tax allocation or similar agreement. All material Taxes that Public
Company or any of its Subsidiaries was required by law to withhold or collect
have been duly withheld or collected and, to the extent required, have been
properly paid to the appropriate Governmental Entity on a timely basis.

(b)

Public Company has delivered or made available to Merger Partner (i) complete
and correct copies of all Tax Returns of Public Company and any of its
Subsidiaries relating to Taxes for all taxable periods for which the applicable
statute of limitations has not yet expired, and (ii) complete and correct copies
of all private letter rulings, revenue agent reports, information document
requests, notices of proposed deficiencies, deficiency notices, protests,
petitions, closing agreements, settlement agreements, pending ruling requests
and any similar documents submitted by, received by, or agreed to by or on
behalf of Public Company or any of its Subsidiaries relating to Taxes for all
Tax periods for which the statute of limitations has not yet expired. No federal
income Tax Returns of Public Company or any of its Subsidiaries have been
audited by the Internal Revenue Service at any time. No examination, audit or
administrative or judicial proceeding involving any Tax Return of Public Company
or any of its Subsidiaries by any Governmental Entity is currently in progress
or, to the knowledge of Public Company, threatened or contemplated. Neither
Public Company nor any of its Subsidiaries has received from any Governmental
Entity (including jurisdictions where Public Company or its Subsidiaries have
not filed Tax Returns) any (i) notice indicating an intent to open an audit or
other review, (ii) request for information related to Tax matters, (iii) notice
of deficiency or proposed adjustment for any amount of Tax proposed, asserted,
or assessed by any Governmental Entity against Public Company or any of its
Subsidiaries, or (iv) claim that Public Company or any of its Subsidiaries is or
may be subject to taxation although Public Company or the applicable
Subsidiaries did not file Tax Returns in that jurisdiction. Neither Public
Company nor any of its Subsidiaries has been informed by any Governmental Entity
that the Governmental Entity believes that Public Company or any of its
Subsidiaries was required to file any Tax Return that was not filed. No director
or officer (or employee responsible for Tax matters) of Public Company of any of
its Subsidiaries expects any Governmental Entity to assess any additional Taxes
for any period for which Tax Returns have been or should have been filed.
Neither Public Company nor any of its Subsidiaries has (i) waived any statute of
limitations with respect to Taxes or agreed to extend the period for assessment
or collection of any Taxes, (ii) requested any extension of time within which to
file any Tax Return, which Tax Return has not yet been filed or (iii) executed
or filed any power of attorney with any taxing authority.





G-30




--------------------------------------------------------------------------------

(c)

Neither Public Company nor any of its Subsidiaries has made any payment, is
obligated to make any payment, or is a party to any agreement that could
obligate it to make any payment of (i) any “excess parachute payment” under
Section 280G of the Code (or any corresponding provision of state, local, or
non-U.S. Tax law), (ii) any amount that will not be fully deductible as a result
of Section 162(m) of the Code (or any corresponding provision of state, local,
or non-U.S. Tax law) or (iii) any amount that would be subject to the additional
tax imposed by Section 409A of the Code.

(d)

There are no adjustments under Section 481 of the Code (or any similar
adjustments under any provision of the Code or corresponding foreign, state or
local Tax law) that are required to be taken into account by Public Company or
any of its Subsidiaries in any period ending after the Closing Date by reason of
a change in method of accounting in any Tax period ending on or before the
Closing Date or as a result of the consummation of the transactions contemplated
by this Agreement.

(e)

Neither Public Company nor any of its Subsidiaries has been a United States real
property holding corporation within the meaning of Section 897(c)(2) of the Code
during the applicable period specified in Section 897(c)(l)(A)(ii) of the Code.
 

(f)

Neither Public Company nor any of its Subsidiaries has distributed to its
stockholders or security holders stock or securities of another entity, nor has
stock or securities of Public Company or any of its Subsidiaries been
distributed, in a transaction to which Section 355 of the Code was intended or
purported to apply in whole or in part (i) in the two years prior to the date of
this Agreement or (ii) in a distribution that could otherwise constitute part of
a “plan” or “series of related transactions” (within the meaning of Section
355(e) of the Code) that includes the transactions contemplated by this
Agreement.

(g)

There are no liens, mortgages, pledges or other encumbrances, charges or
security interests with respect to Taxes upon any of the assets or properties of
Public Company or any of its Subsidiaries, other than with respect to Taxes not
yet due and payable or being contested in good faith by appropriate proceedings
and disclosed to Merging Partner in the Public Company Disclosure Schedule.

(h)

Neither Public Company nor any of its Subsidiaries will be required to include
any item of income in, or exclude any item of deduction from, taxable income for
any period (or any portion thereof) ending after the Closing Date as a result of
any (i) intercompany transaction or any excess loss account described in
Treasury Regulations under Section 1502 of the Code (or any corresponding
provision of state, local or non-U.S. Tax law), (ii) closing agreement as
described in Section 7121 of the Code (or any corresponding or similar provision
of state, local or non-U.S. Tax law) executed on or prior to the Closing Date,
(iii) installment sale or other open transaction disposition made on or prior to
the Closing Date or (iv) prepaid amount received on or prior to the Closing
Date.

(i)

Neither Public Company nor any of its Subsidiaries has participated in any
“reportable transaction” as defined in Section 6707A(c)(1) of the Code or
Section 1.6011-4(b) of the Treasury Regulations or any analogous provision of
state, local or non-U.S. law.





G-31




--------------------------------------------------------------------------------

4.11

Properties.

(a)

(i) Section 4.11(a)(i) of the Public Company Disclosure Schedule sets forth a
complete and correct list of all real property owned by Public Company or its
Subsidiaries (“Public Company Owned Real Property”) and (ii) Section 4.11(a)(ii)
of the Public Company Disclosure Schedule sets forth a complete and correct list
of all real property leased or subleased by Public Company or its Subsidiaries
(“Public Company Leased Real Property”).

(b)

Except as set forth in Section 4.11(a)(i) of the Public Company Disclosure
Schedule, Public Company and each Subsidiary have good and merchantable title in
fee and simple to all Public Company Owned Real Property, free and clear of all
mortgages, pledges, Liens, security interests, claims, restrictions or
encumbrances of any kind. All improvements on the Public Company Real
Properties, and the operations conducted therein, conform in all material
respects to all applicable health, fire, safety, zone and building laws,
ordinances and administrative regulations.

(c)

There are no pending or threatened condemnation proceedings with respect to any
portion of Public Company Owned Real Property, or litigation or administrative
actions relating to any portion of Public Company Owned Real Property.

(d)

The buildings, driveways and all other structures and improvements upon the
Public Company Owned Real Properties are within the boundary lines of such
Public Company Owned Real Properties (and do not encroach upon the property of,
or otherwise conflict with the property rights of, any other person or entity)
and there are no outstanding requirements by any insurance company which has
issued a title policy covering any such property which is a condition to
continued coverage under such policy at the current insurance premium.

(e)

No Person, other than Public Company, is in possession of all or any portion of
the Public Company Owned  Real  Properties or Public Company Leased Real
Properties  under any  unrecorded  leases,  tenancy  at will or otherwise.

(f)

Public Company, during the time of ownership of the Public Company Owned Real
Properties, has neither  conveyed any portion of the Public Company Owned Real
 Properties  nor done any act or allowed any act to be done which has changed or
could change the  boundaries  of the Public Company Owned Real Properties,
except as disclosed in the real estate records of the counties in which the
Public Company Owned Real Properties are located.

(g)

All of the leases and subleases to which any Public Company Leased Real Property
is subject are in full force and effect, and neither Public Company nor any
Subsidiary has any notice of any material claim of any sort that has been
asserted by anyone adverse to the rights of Public Company or any Subsidiary
under any such leases or subleases, or affecting or questioning the rights of
Public Company or any Subsidiary to the continued possession of any Public
Company Leased Real Property under any such lease or sublease.

(h)

Public Company has allowed no  easements,  rights of way,  continuous  driveway
usage,  drain,  sewer,  water, gas or oil pipeline or other rights of passage to
others  over the Public Company Owned Real  Properties  and has no knowledge of
such  adverse rights.





G-32




--------------------------------------------------------------------------------

(i)

All Public Company Owned Real Property and Public Company Leased Real Property
and related improvements are supplied with utilities and other services
necessary for the operation of the facilities currently operated on the
property.

(j)

Public Company and its Subsidiaries have good and valid title to, or good and
valid leasehold interests in, all of their respective properties and assets.
 Except as disclosed in Section 4.11(j) of the Public Company Disclosure
Schedule, all of the property and assets of Public Company and its Subsidiaries
are owned free and clear of all Liens.

4.12

Intellectual Property.  Public Company and its Subsidiaries exclusively own or
possess all necessary licenses on an exclusive basis or other valid rights to
use, without any obligation to make fixed or contingent payments, including any
royalty payments, all patents, patent rights, trademarks, trademark rights,
copyrights and proprietary information used or held for use in connection with
their respective businesses as currently being conducted, free and clear of
Liens, and there are no assertions or claims challenging the validity of any of
the foregoing. Except in the ordinary course of business, neither Public Company
nor any of its Subsidiaries has granted to any other person any license to use
any of the foregoing. To Public Company’s knowledge, the conduct of Public
Company’s and its Subsidiaries’ respective businesses as currently conducted
does not conflict with any patents, patent rights, licenses, service-marks,
trademarks, trademark rights, trade names, trade name rights, copyrights or
other intellectual property rights of others, except as would not have or
reasonably be expected to have a Public Company Material Adverse Effect. To
Public Company’s knowledge, there is no infringement of any proprietary right
owned by or licensed by or to Public Company or any of its Subsidiaries.

4.13

Agreements, Contracts and Commitments.

(a)

Except for documents filed or listed as exhibits to Public Company’s Recent SEC
Documents, there are no contracts, whether or not reduced to writing, that (i)
provide for future payments or delivery of goods or services to or from Public
Company or any of its Subsidiaries involving more than $5,000 or (ii) are
material to the business, results of operations or condition (financial or
otherwise) of Public Company and its Subsidiaries taken as a whole (“Public
Company Material Contracts”). Neither Public Company nor any of its Subsidiaries
is in violation of or in default under (nor does there exist any condition which
with the passage of time or the giving of notice or both would cause such a
violation of or default under) any Public Company Material Contract to which it
is a party or by which it or any of its properties or assets is bound. Each
Public Company Material Contract is in full force and effect, and is a legal,
valid and binding obligation of Public Company or one of its Subsidiaries and,
to Public Company’s knowledge, each of the other parties thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, moratorium or other similar laws relating to creditors’
rights and general principles of equity. No condition exists or event has
occurred which (whether with or without notice or lapse of time or both) would
constitute a default by Public Company or one of its Subsidiaries or, to Public
Company’s knowledge, any other party thereto under any Public Company Material
Contract or result in a right of termination of any Public Company Material
Contract.





G-33




--------------------------------------------------------------------------------

(b)

Neither Public Company nor any of its Subsidiaries is a party to any loan or
credit agreements, notes, bonds, mortgages, indentures and other agreements and
instruments pursuant to which any indebtedness of Public Company or its
Subsidiaries in an aggregate principal amount in excess of $2,000 is outstanding
or may be incurred.  All of the outstanding indebtedness of the Company and each
of its Subsidiaries may be prepaid by Public Company or its Subsidiary at any
time without the consent or approval of, or prior notice to, any other person,
and without payment of any premium or penalty.

4.14

Litigation.  There is no action, suit, proceeding, claim, arbitration or
investigation before any Governmental Entity or before any arbitrator that is
pending or, to the knowledge of Public Company, has been threatened in writing
against Public Company or any of its Subsidiaries. There are no material
judgments, orders or decrees outstanding against Public Company or any of its
Subsidiaries.

4.15

Environmental Matters.  Section 4.15 of the Public Company Disclosure Schedule
sets forth a complete and correct list of all real property (i) currently owned,
leased or operated by Public Company or (ii) formerly owned, leased or operated
by Public Company. Except as disclosed in Section 4.15 of the Public Company
Disclosure Schedule:

(i)

Public Company and its Subsidiaries have complied with all applicable
Environmental Laws;

(ii)

the properties currently owned, leased or operated by Public Company and its
Subsidiaries (including soils, groundwater, surface water, buildings or other
structures) are not contaminated with any Hazardous Substances at levels or in a
condition that would violate applicable Environmental Laws;

(iii)

the properties formerly owned, leased or operated by Public Company or any of
its Subsidiaries were not, during the period of ownership, use or operation by
Public Company or any of its Subsidiaries, contaminated with Hazardous
Substances at levels or in a condition that would violate applicable
Environmental Laws;

(iv)

neither Public Company nor any of its Subsidiaries are subject to liability for
any Hazardous Substance disposal or contamination on the property of any third
party;

(v)

neither Public Company nor any of its Subsidiaries have released any Hazardous
Substance into the environment;

(vi)

neither Public Company nor any of its Subsidiaries has received any notice,
demand, letter, claim or request for information alleging that Public Company or
any of its Subsidiaries may be in violation of, liable under or have obligations
under any Environmental Law;

(vii)

neither Public Company nor any of its Subsidiaries is subject to any orders,
decrees, injunctions or other arrangements with any Governmental





G-34




--------------------------------------------------------------------------------

Entity or is subject to any indemnity or other agreement with any third party
relating to liability under any Environmental Law or relating to Hazardous
Substances;

(viii)

there are no circumstances or conditions involving Public Company, any of its
Subsidiaries or any of their respective properties that could reasonably be
expected to result in any claims, liability, obligations, investigations, costs
or restrictions on the ownership, use or transfer of any property of Public
Company or any of its Subsidiaries pursuant to any Environmental Law; and

(ix)

the properties currently or formerly owned, leased or operated by Public Company
or any of its Subsidiaries (including soils, groundwater, surface water, natural
resources, buildings or other structures) are not, and were not during the
period of ownership, use, lease or operation, respectively, proposed for listing
or listed on or in the U.S. EPA’s Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, National Priority List or
Comprehensive Environmental Response Compensation Liability Information System
or comparable state lists.

4.16

ERISA Compliance.

(a)

Schedule 4.16(a) of the Public Company Disclosure Schedule sets forth a complete
and accurate list of the Benefit Plans of Public Company and its Subsidiaries.
 Public Company has made available to Merger Partner correct and complete copies
of the plan documents and summary plan descriptions, the most recent
determination or opinion letter received from the Internal Revenue Service, and
all related trust agreements, insurance contracts, and other funding
arrangements for each such Benefit Plan.

(b)

Each Benefit Plan that is intended to meet the requirements of a “qualified
plan” under Code Section 401(a) has received a favorable determination or
opinion letter from the Internal Revenue Service, and nothing has occurred since
the date of such determination that could reasonably be expected to adversely
affect the qualified status of any such Benefit Plan.

(c)

Public Company and its Subsidiaries have never contributed to, had any
obligation to contribute to, or had any liability with respect to, a
multiemployer plan described in Section 3(37) and Section 4001(a)(3) of ERISA,
or a plan subject to Title IV of ERISA or Section 412 of the Code.  

(d)

Except as would not have or reasonably be expected to have a Public Company
Material Adverse Effect:

(i)

To the knowledge of Public Company, there is no litigation, disputed claim,
governmental proceeding, audit, inquiry or investigation pending or threatened
with respect to any such plan, its related assets or trusts, or any fiduciary,
administrator or sponsor of such plan;





G-35




--------------------------------------------------------------------------------

(ii)

Public Company and its Subsidiaries have established and operated the Benefit
Plans in compliance with their terms and all applicable Laws; and

(iii)

None of the Benefit Plans promises or provides health, life or other welfare
benefits to retirees or former employees, except as provided by Section 4980B of
the Code, or comparable state statutes that provide for continuing health care
coverage.  

4.17

Labor and Employee Matters.  Section 4.17 of the Public Company Disclosure
Schedule sets forth a true and complete list of the names, titles, annual
compensation rate (but excluding bonus and commissions) of each employee of
Public Company and its Subsidiaries. Neither Public Company nor any of its
Subsidiaries is a party to any collective bargaining agreement or similar
contract with any labor union or labor organization and (i) there are no threats
of work stoppage by any employees of Public Company or any of its Subsidiaries,
(ii) there are no pending grievances or claims by any employees of Public
Company or any of its Subsidiaries and (iii) there are no labor disputes or
proceedings pending or, to the knowledge of Public Company, threatened between
Public Company or any of its Subsidiaries and any of their respective employees,
except in the case of clause (ii) of this Section 4.17 for any pending
grievances or claims that individually, or in the aggregate, have not had and
are not reasonably likely to have, a Public Company Material Adverse Effect.

4.18

Compliance with Laws.  Public Company and each of its Subsidiaries has complied
in all material respects with, is not in material violation of, and has not
received any written notice alleging any material violation with respect to, any
applicable provisions of any statute, law or regulation with respect to the
conduct of its business, or the ownership or operation of its properties or
assets.

4.19

Licenses and Permits.  Public Company and each Subsidiary possess and are in
compliance with such Government Licenses issued by appropriate federal, state,
local or foreign regulatory bodies necessary for the ownership of their
respective assets and to conduct the business now operated by them, except where
the failure to have obtained or be in compliance with the same would not cause a
Public Company Material Adverse Effect. All of the Governmental Licenses are
valid and in full force and effect, except where the invalidity or the failure
to be in full force and effect would not singly or in the aggregate cause a
Public Company Material Adverse Effect. Neither Public Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such Governmental Licenses which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding would
result in a Public Company Material Adverse Effect.

4.20

Insurance.  Section 4.21 of the Public Company Disclosure Schedule sets forth a
complete and accurate list of all insurance policies maintained by Public
Company or any of its Subsidiaries (the “Public Company Insurance Policies”).
Each Public Company Insurance Policy is in full force and effect as of the date
of this Agreement. As of the date of this Agreement, there is no material claim
by Public Company or any of its Subsidiaries pending under any Public Company
Insurance Policy as to which coverage has been questioned, denied or disputed by
the underwriters of such policy.  All premiums due and payable under all such





G-36




--------------------------------------------------------------------------------

Public Company Insurance Policies have been paid and Public Company and its
Subsidiaries are in material compliance with the terms of such policies.

4.21

Related Party Transactions.

(a)

Section 4.21(a) of the Public Company Disclosure Schedule sets forth a correct
and complete list of each transaction since December 31, 2005 involving or for
the benefit of Public Company or its Subsidiaries, on the one hand, and any
director, executive officer of Public Company or any of its Subsidiaries or an
Affiliate or relative of any such director or executive officer, on the other
hand, including, without limitation, (i) any debtor or creditor relationship,
(ii) any transfer or lease of real or personal property, (iii) wages, salaries,
commissions, bonuses and agreements relating to employment and (iv) purchases or
sales of products or services.

(b)

Section 4.21(b) of the Public Company Disclosure Schedule sets forth a correct
and complete list of (i) all agreements and claims of any nature that any
executive officer or director of Public Company or any of its Subsidiaries or an
Affiliate or relative of any such director or executive officer has with or
against Public Company or any of its Subsidiaries as of the date hereof and
(ii) all agreements and claims of any nature that Public Company or any of its
Subsidiaries has with or against any director or executive officer of Public
Company or any of its Subsidiaries or an Affiliate or relative of any such
director or executive officer as of the date hereof.

4.22

Opinion of Financial Advisor.  The financial advisor of Public Company,
Ladenburg Thalmann, has delivered to the Public Company Board an opinion dated
the date of this Agreement to the effect that, as of such date, the Exchange
Ratio is fair, from a financial point of view, to Public Company, a signed copy
of which opinion has been delivered to Merger Partner.

4.23

Brokers; Fees and Expenses.  No agent, broker, investment banker, financial
advisor or other firm or person is or shall be entitled, as a result of any
action, agreement or commitment of Public Company or any of its Affiliates, to
any broker’s, finder’s, financial advisor’s or other similar fee or commission
in connection with any of the transactions contemplated by this Agreement,
except Velocity Health Securities, Inc. Section 4.23 of the Public Company
Disclosure Schedule sets forth a list of all agreements pursuant to which
Velocity Health Securities, Inc. is entitled to any fees and expenses in
connection with any of the transactions contemplated by this Agreement and a
brief description of amounts due or that may be due.  Copies of all such
agreements have been delivered to Merger Partner.

4.24

Books and Records.  The minute books and other similar records of Public Company
and each of its Subsidiaries contain complete and accurate records of all
actions taken at any meetings of Public Company’s or such Subsidiary’s
stockholders, board of directors or any committee thereof and of all written
consents executed in lieu of the holding of any such meeting. The books and
records of Public Company and each of its Subsidiaries accurately reflect in all
material respects the assets, liabilities, business, financial condition and
results of operations of Public Company or such Subsidiary and have been
maintained in accordance with good business and bookkeeping practices. Section
4.24 of the Public





G-37




--------------------------------------------------------------------------------

Company Disclosure Schedule sets forth a list of all bank accounts and safe
deposit boxes of Public Company and its Subsidiaries and the names of persons
having signature authority with respect thereto or access thereto.

4.25

Disclosure.  No representation or warranty made by Public Company in this
Agreement, including the Schedules and Exhibits hereto, contains any
misstatement of a material fact or omits to state a material fact necessary to
make any of them, in light of the circumstances, not misleading.

4.26

Public Company Not an “Investment Company”.  Neither Public Company nor any of
its Subsidiaries is, or has it at any time in the past been, an “investment
company” within the meaning of the Investment Company Act of 1940.

4.27

Operations of the Transitory Subsidiary.  The Transitory Subsidiary was formed
solely for the purpose of engaging in the transactions contemplated by this
Agreement, has engaged in no other business activities and has conducted its
operations only as contemplated by this Agreement.

ARTICLE V.
CONDUCT OF BUSINESS

5.1

Covenants of Merger Partner.  Except as set forth on Section 5.1 of the Merger
Partner Disclosure Schedule or as expressly provided herein or as consented to
in writing by Public Company, from and after the date of this Agreement until
the earlier of the termination of this Agreement in accordance with its terms
and the Effective Time, Merger Partner shall, and shall cause each of its
Subsidiaries to, act and carry on in the Ordinary Course of Business. Without
limiting the generality of the foregoing, from and after the date of this
Agreement until the earlier of the termination of this Agreement in accordance
with its terms and the Effective Time, Merger Partner shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, do any of the
following without the prior written consent of Public Company:

(a)

(i) except as permitted by Section 7.6, declare, set aside or pay any dividends
on, or make any other distributions (whether in cash, securities or other
property) in respect of, any of its capital stock (other than dividends and
distributions by a direct or indirect wholly owned Subsidiary of Merger Partner
to its parent), (ii) split, combine or reclassify any of its capital stock or
issue or authorize the issuance of any other securities in respect of, in lieu
of or in substitution for shares of its capital stock or any of its other
securities or (iii) purchase, redeem or otherwise acquire any shares of its
capital stock;

(b)

issue, deliver, sell, grant, pledge or otherwise dispose of or encumber any
shares of its capital stock, any other voting securities or any securities
convertible into or exchangeable for, or any rights, warrants or options to
acquire, any such shares, voting securities or convertible or exchangeable
securities;

(c)

amend its Articles of Incorporation, Bylaws or other comparable charter or
organizational documents, except as otherwise expressly provided by this
Agreement;





G-38




--------------------------------------------------------------------------------

(d)

except for purchases of inventory in the Ordinary Course of Business, acquire
(i) by merging or consolidating with, or by purchasing all or a substantial
portion of the assets or any stock of, or by any other manner, any business or
any corporation, partnership, joint venture, limited liability company,
association or other business organization or division thereof or (ii) any
assets that are material, in the aggregate, to Merger Partner and its
Subsidiaries, taken as a whole;

(e)

except in the Ordinary Course of Business, sell, transfer, lease, license,
pledge, or otherwise dispose of or encumber any properties or assets material to
Merger Partner or of any of its Subsidiaries;

(f)

adopt or implement any stockholder rights plan;

(g)

enter into an agreement with respect to any merger, consolidation, liquidation
or business combination, or any acquisition or disposition of all or
substantially all of the assets or securities of Merger Partner or any of its
Subsidiaries;

(h)

(i) incur or suffer to exist any indebtedness for borrowed money or guarantee
any such indebtedness of another person, (ii) issue, sell or amend any debt
securities or warrants or other rights to acquire any debt securities of Merger
Partner or any of its Subsidiaries, guarantee any debt securities of another
person, enter into any “keep well” or other agreement to maintain any financial
statement condition of another person or enter into any arrangement having the
economic effect of any of the foregoing or (iii) make any loans, advances (other
than routine advances to employees of Merger Partner in the Ordinary Course of
Business) or capital contributions to, or investment in, any other person, other
than Merger Partner or any of its Subsidiaries;

(i)

make any capital expenditures or other expenditures with respect to property,
plant or equipment other than in the Ordinary Course of Business in excess of
$75,000 in the aggregate for Merger Partner and its Subsidiaries, taken as a
whole;

(j)

make any changes in accounting methods, principles or practices, except insofar
as may have been required by a change in GAAP or, except as so required, change
any assumption underlying, or method of calculating, any bad debt, contingency
or other reserve;

(k)

modify, amend or terminate any Merger Partner Material Contract, or knowingly
waive, release or assign any material rights or claims (including any write-off
or other compromise of any accounts receivable of Merger Partner of any of its
Subsidiaries), except in the Ordinary Course of Business or, to the extent
subject to reserves reflected on the Merger Partner Balance Sheet, in accordance
with GAAP;

(l)

except as required to comply with applicable law or agreements, plans or
arrangements existing on the date hereof, (i) adopt, enter into, terminate or
amend any employment, severance, change of control, indemnification, or
agreement similar to the foregoing, or any benefit plan, (ii) increase in any
material respect the compensation or fringe benefits of, or pay any bonus to,
any employee (except for annual increases of the salaries or bonuses in the
Ordinary Course of Business), (iii) amend or accelerate the payment, right to
payment or vesting of any compensation or benefits, (iv) pay any material
benefit not provided





G-39




--------------------------------------------------------------------------------

for as of the date of this Agreement under any benefit plan, (v) grant any
awards under any bonus, incentive, performance or other compensation plan or
arrangement or benefit plan (including the grant of stock options, stock
appreciation rights, stock based or stock related awards, performance units or
restricted stock, or the removal of existing restrictions in any benefit plans
or agreements or awards made thereunder), (vi) permit any employee to enroll in
any employee stock purchase plan or allow any participant in an employee stock
purchase plan to increase the current level of such participant’s payroll
deduction thereunder or (vii) take any action other than in the Ordinary Course
of Business to fund or in any other way secure the payment of compensation or
benefits under any employee plan, agreement, contract or arrangement or benefit
plan;

(m)

make or rescind any material Tax election, settle or compromise any material Tax
liability or amend any Tax return except as required by applicable law;

(n)

initiate, compromise or settle any material litigation or arbitration
proceeding;

(o)

open or close any facility or office;

(p)

fail to use commercially reasonable efforts to maintain insurance at levels
substantially comparable to levels existing as of the date of this Agreement;

(q)

fail to pay accounts payable and other obligations in the Ordinary Course of
Business; or

(r)

authorize any of, or commit or agree, in writing or otherwise, to take any of,
the foregoing actions or any action that would make any representation or
warranty of Merger Partner in this Agreement untrue or incorrect in any material
respect, or would materially impair or prevent the satisfaction of any
conditions in Article hereof.

5.2

Covenants of Public Company.  Except as set forth on Section 5.2 of the Public
Company Disclosure Schedule or as expressly provided herein or as consented to
in writing by Merger Partner, from and after the date of this Agreement until
the earlier of the termination of this Agreement in accordance with its terms
and the Effective Time, Public Company shall, and shall cause each of its
Subsidiaries to, act and carry on its business in the usual, regular and
ordinary course in substantially the same manner as previously conducted.
Without limiting the generality of the foregoing, from and after the date of
this Agreement until the earlier of the termination of this Agreement in
accordance with its terms and the Effective Time, Public Company shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly, do any of
the following without the prior written consent of Merger Partner:

(a)

 (i) declare, set aside or pay any dividends on, or make any other distributions
(whether in cash, securities or other property) in respect of, any of its
capital stock (other than dividends and distributions by a direct or indirect
wholly owned Subsidiary of Public Company to its parent), (ii) with the
exception of the Reverse Stock Split, split, combine or reclassify any of its
capital stock or issue or authorize the issuance of any other securities in
respect of, in lieu of or in substitution for shares of its capital stock or any
of its other securities





G-40




--------------------------------------------------------------------------------

or (iii) purchase, redeem or otherwise acquire any shares of its capital stock
or any other of its securities or any rights, warrants or options to acquire any
such shares or other securities;

(b)

issue, deliver, sell, grant, pledge or otherwise dispose of or encumber any
shares of its capital stock, any other voting securities or any securities
convertible into or exchangeable for, or any rights, warrants or options to
acquire, any such shares, voting securities or convertible or exchangeable
securities (other than the issuance of shares of Public Company Common Stock
upon the exercise of Public Company Stock Options outstanding on the date of
this Agreement in accordance with their present terms (including cashless
exercises);

(c)

amend its Articles of Incorporation, Bylaws or other comparable charter or
organizational documents, except as otherwise expressly provided by this
Agreement;

(d)

except for purchases of inventory in the Ordinary Course of Business, acquire
(i) by merging or consolidating with, or by purchasing all or a substantial
portion of the assets or any stock of, or by any other manner, any business or
any corporation, partnership, joint venture, limited liability company,
association or other business organization or division thereof or (ii) any
assets that are material, in the aggregate, to Public Company and its
Subsidiaries, taken as a whole;

(e)

except in the Ordinary Course of Business, sell, transfer, lease, license,
pledge, or otherwise dispose of or encumber any properties or assets material to
Public Company or of any of its Subsidiaries;

(f)

adopt or implement any stockholder rights plan;

(g)

other than as set forth in Section 5.2(g) of the Public Company Disclosure
Schedule, enter into an agreement with respect to any merger, consolidation,
liquidation or business combination, or any acquisition or disposition of all or
substantially all of the assets or securities of Public Company or any of its
Subsidiaries;

(h)

 (i) incur or suffer to exist any indebtedness for borrowed money or guarantee
any such indebtedness of another person, (ii) issue, sell or amend any debt
securities or warrants or other rights to acquire any debt securities of Public
Company or any of its Subsidiaries, guarantee any debt securities of another
person, enter into any “keep well” or other agreement to maintain any financial
statement condition of another person or enter into any arrangement having the
economic effect of any of the foregoing or (iii) make any loans, advances (other
than routine advances to employees of Public Company in the Ordinary Course of
Business) or capital contributions to, or investment in, any other person, other
than Public Company or any of its Subsidiaries;

(i)

make any capital expenditures or other expenditures with respect to property,
plant or equipment other than in the Ordinary Course of Business in excess of
$5,000 in the aggregate for Public Company and its Subsidiaries, taken as a
whole, other than specific capital expenditures disclosed and set forth in
Section 5.2(i) of the Public Company Disclosure Schedule;





G-41




--------------------------------------------------------------------------------

(j)

make any changes in accounting methods, principles or practices, except insofar
as may have been required by the SEC or a change in GAAP or, except as so
required, change any assumption underlying, or method of calculating, any bad
debt, contingency or other reserve;

(k)

modify, amend or terminate any Public Company Material Contract, or knowingly
waive, release or assign any material rights or claims (including any write-off
or other compromise of any accounts receivable of Public Company of any of its
Subsidiaries), except in the Ordinary Course of Business or, to the extent
subject to reserves reflected on the Public Company Balance Sheet, in accordance
with GAAP;

(l)

except as required to comply with applicable law or agreements, plans or
arrangements existing on the date hereof, (i) adopt, enter into, terminate or
amend any employment, severance, change of control, indemnification, or
agreement similar to the foregoing, or any benefit plan, (ii) increase in any
material respect the compensation or fringe benefits of, or pay any bonus to,
any director, officer, employee or consultant, (iii) amend or accelerate the
payment, right to payment or vesting of any compensation or benefits, including
any outstanding Public Company Stock Options or restricted stock awards, (iv)
pay any material benefit not provided for as of the date of this Agreement under
any benefit plan, (v) grant any awards under any bonus, incentive, performance
or other compensation plan or arrangement or benefit plan (including the grant
of stock options, stock appreciation rights, stock based or stock related
awards, performance units or restricted stock, or the removal of existing
restrictions in any benefit plans or agreements or awards made thereunder), (vi)
permit any employee to enroll in any employee stock purchase plan or allow any
participant in an employee stock purchase plan to increase the current level of
such participant’s payroll deduction thereunder or (vii) take any action other
than in the Ordinary Course of Business to fund or in any other way secure the
payment of compensation or benefits under any employee plan, agreement, contract
or arrangement or benefit plan;

(m)

make or rescind any material Tax election, settle or compromise any material Tax
liability or amend any Tax return except as required by applicable law;

(n)

initiate, compromise or settle any material litigation or arbitration
proceeding;

(o)

open or close any facility or office;

(p)

fail to use commercially reasonable efforts to maintain insurance at levels
substantially comparable to levels existing as of the date of this Agreement;

(q)

fail to pay accounts payable and other obligations in the Ordinary Course of
Business;

(r)

conduct its business in a manner that would cause it to become subject to the
Investment Company Act of 1940;

(s)

if Merger Partner has requested a Reverse Stock Split pursuant to Section
2.1(a), fail to appropriately adjust any Public Company Stock Options so that
the exercise prices





G-42




--------------------------------------------------------------------------------

and number of shares issuable upon exercise provide the holder the same economic
benefit as existed immediately prior to the Reverse Stock Split; or

(t)

authorize any of, or commit or agree, in writing or otherwise, to take any of,
the foregoing actions or any action that would make any representation or
warranty of Public Company in this Agreement untrue or incorrect in any material
respect, or would materially impair or prevent the satisfaction of any
conditions in Article VIII hereof.

5.3

Confidentiality.  The parties acknowledge that Public Company and Merger Partner
have previously executed a mutual non-disclosure agreement, dated as of May 28,
2009 (the “Confidentiality Agreement”), which Confidentiality Agreement shall
continue in full force and effect in accordance with its terms, except as
expressly modified by this Agreement.

ARTICLE VI.
ADDITIONAL AGREEMENTS

6.1

No Solicitation.

(a)

No Solicitation or Negotiation.  Except as set forth in this Section 6.1, Merger
Partner and Public Company shall not, nor shall either of them authorize or
permit any of their respective Subsidiaries or any of their or their
Subsidiaries’ respective directors, officers, employees, investment bankers,
attorneys, accountants or other advisors or representatives (such directors,
officers, employees, investment bankers, attorneys, accountants, other advisors
and representatives, collectively, “Representatives”) to directly or indirectly:

(i)

solicit, initiate, encourage or take any other action designed to facilitate any
inquiries or the making of any proposal or offer that constitutes, or could
reasonably be expected to lead to, any Acquisition Proposal; or

(ii)

enter into, continue or otherwise participate in any discussions or negotiations
regarding, furnish to any person any information with respect to, assist or
participate in any effort or attempt by any person with respect to, or otherwise
cooperate in any way with, any Acquisition Proposal.  

Notwithstanding the foregoing, if at any time prior to the approval of the
Public Company Voting Proposals (the “Specified Time”) Public Company receives
an unsolicited, written Acquisition Proposal from any person or group of persons
that did not result from a breach by such party of this Section 6.1, (A) Public
Company may contact such person or group of persons to clarify the terms and
conditions thereof and (B) if Public Company Board determines in good faith,
after consultation with outside legal counsel, that such Acquisition Proposal
constitutes or could reasonably be expected to lead to a Superior Proposal, then
Public Company may, subject to compliance with Section 6.1(c), (x) furnish
information with respect to it to the person making such Acquisition Proposal
and its Representatives pursuant to a customary confidentiality agreement not
less restrictive of the other party than the Confidentiality Agreement and (y)
participate in discussions or negotiations with such person and its
Representatives regarding any Superior Proposal. Without limiting the foregoing,
it is agreed that any violation of the restrictions set forth in this Section
6.1(a) or the taking of any actions inconsistent with the restrictions set forth
in this Section 6.1(a) by any Representative of





G-43




--------------------------------------------------------------------------------

Public Company or any of its Subsidiaries, shall be deemed to be a breach of
this Section 6.1(a) by Public Company.

(b)

No Change in Recommendation or Alternative Acquisition Agreement. Public Company
Board (and any committee thereof) shall not:

(i)

except as set forth in this Section 6.1, withdraw or modify, or publicly (or in
a manner designed to become public) propose to withdraw or modify, in a manner
adverse to Merger Partner, its approval or recommendation with respect to the
Public Company Voting Proposals;

(ii)

cause or permit Public Company to enter into any letter of intent, memorandum of
understanding, agreement in principle, acquisition agreement, merger agreement
or similar agreement constituting or relating to any Acquisition Proposal (other
than, with respect to a confidentiality agreement referred to in Section 6.1(a)
entered into in the circumstances referred to in Section 6.1(a)); or

(iii)

adopt, approve or recommend, or propose to adopt, approve or recommend, any
Acquisition Proposal.

Notwithstanding the foregoing, the Public Company Board may withdraw or modify
its recommendation with respect to the Public Company Voting Proposals if it
determines in good faith after consultation with outside counsel that its
fiduciary obligations require it to do so, but only at a time that is prior to
the Specified Time and after the fifth business day following receipt by Merger
Partner of written notice advising it that Public Company Board desires to
withdraw or modify the recommendation and, if such withdrawal is due to the
existence of an Acquisition Proposal, specifying the material terms and
conditions of such Acquisition Proposal and identifying the person making such
Acquisition Proposal. Nothing in this Section 6.1 shall be deemed to (A) permit
any party to take any action described in clauses (ii) or (iii) of the first
sentence of this Section 6.1(b), or (B) affect any obligation of any party under
this Agreement.

(c)

Notices; Additional Negotiations. Each party shall immediately advise the other
party orally, with written confirmation to follow promptly (and in any event
within 24 hours), of any Acquisition Proposal or any request for nonpublic
information in connection with any Acquisition Proposal, or of any inquiry with
respect to, or that could reasonably be expected to lead to, any Acquisition
Proposal, the material terms and conditions of any such Acquisition Proposal or
inquiry and the identity of the person making any such Acquisition Proposal or
inquiry. Public Company shall not provide any information to or participate in
discussions or negotiations with the person or entity making any Superior
Proposal until five business days after it has first notified Merger Partner of
such Acquisition Proposal as required by the preceding sentence. The party
receiving the Acquisition Proposal shall (i) keep the other party to this
Agreement fully informed, on a current basis, of the status and details
(including any change to the terms) of any such Acquisition Proposal or inquiry,
(ii) provide to such party as soon as practicable after receipt or delivery
thereof copies of all correspondence and other written material sent or provided
from any third party in connection with any Acquisition Proposal or sent or
provided to any third party in connection with any Superior Proposal and (iii)
if the other party to this Agreement shall make a counterproposal, consider and
cause its financial and legal





G-44




--------------------------------------------------------------------------------

advisors to negotiate on its behalf in good faith with respect to the terms of
such counterproposal.

(d)

Certain Permitted Disclosure. Nothing contained in this Section 6.1 or in
Section 6.6 shall be deemed to prohibit Public Company from taking and
disclosing to its stockholders a position with respect to a tender offer
contemplated by Rule 14e-2(a) promulgated under the Exchange Act if, in the good
faith judgment of Public Company Board, after consultation with outside counsel,
failure to so disclose would be inconsistent with its obligations under
applicable law.

(e)

Cessation of Ongoing Discussions. Each party shall, and shall cause its
Subsidiaries and its and their Representatives to, cease immediately all
discussions and negotiations regarding any proposal existing as of the date of
this Agreement that constitutes, or could reasonably be expected to lead to, an
Acquisition Proposal.

(f)

Definitions. For purposes of this Agreement, the following terms shall have the
following meanings:

“Acquisition Proposal” means any inquiry, proposal or offer from any person
relating to, in a single transaction or series of related transactions, any (i)
acquisition of assets of such party and/or its Subsidiaries (including
securities of Subsidiaries, but excluding sales of assets in the Ordinary Course
of Business) equal to 10% or more of such party’s consolidated assets or to
which 10% or more of such party’s revenues or earnings on a consolidated basis
are attributable, (ii) acquisition of 10% or more of such party’s outstanding
common stock, (iii) tender offer or exchange offer that if consummated would
result in any person beneficially owning 10% or more of such party’s outstanding
common stock, (iv) merger, consolidation, share exchange, business combination,
recapitalization, liquidation, dissolution or similar transaction involving such
party or any of its Subsidiaries or (v) any combination of the foregoing types
of transactions if the sum of the percentage of consolidated assets,
consolidated revenues or earnings and common stock involved is 10% or more, in
each case, other than the Merger contemplated by this Agreement.

“Superior Proposal” means any unsolicited, bona fide written Acquisition
Proposal on terms that the party’s board of directors determines in its good
faith judgment to be (i) materially more favorable to its stockholders than the
transactions contemplated by this Agreement, taking into account all the terms
and conditions of such proposal (including the likelihood and timing of
consummation thereof) and this Agreement (including any written proposal by
either party to amend the terms of this Agreement in response to such
Acquisition Proposal or otherwise) and after consultation with outside legal
counsel and (ii) reasonably capable of being completed on the terms proposed,
taking into account all financial, regulatory, legal and other aspects of such
proposal; provided, however, that no Acquisition Proposal shall be deemed to be
a Superior Proposal if any financing required to consummate the Acquisition
Proposal is not fully and irrevocably committed; and provided, further, that for
purposes of the definition of “Superior Proposal”, the references to “10%” in
the definition of Acquisition Proposal shall be deemed to be references to
“50%”.

6.2

Proxy Statement. As promptly as practical after the execution of this Agreement,
Public Company shall prepare and file with the SEC the Proxy Statement of Public
Company






G-45




--------------------------------------------------------------------------------

and shall respond to any comments of the SEC and shall cause the Proxy Statement
to be mailed to its stockholders at the earliest practicable time. Public
Company shall notify Merger Partner promptly upon the receipt of any comments
from the SEC or its staff or any other government officials and of any request
by the SEC or its staff or any other government officials for amendments or
supplements to the Proxy Statement or for additional information and shall
supply Merger Partner with copies of all correspondence between Public Company
or any of its Representatives, on the one hand, and the SEC, or its staff or any
other government officials, on the other hand, with respect to the Proxy
Statement or the Merger. Each of Public Company and Merger Partner shall use its
best efforts to cause all documents that it is responsible for filing with the
SEC or other regulatory authorities under this Section 6.2 to comply in all
material respects with all applicable requirements of law and the rules and
regulations promulgated thereunder. Whenever any event occurs which is required
to be set forth in an amendment or supplement to the Proxy Statement, Public
Company or Merger Partner, as the case may be, shall promptly inform the other
of such occurrence and cooperate in filing with the SEC or its staff or any
other Governmental Entity or government officials, and/or mailing to
stockholders of Public Company or Merger Partner (as applicable), such amendment
or supplement. No filing of, or amendment or supplement to, the Proxy Statement
will be made by Public Company without providing Merger Partner the opportunity
to review and comment thereon.

6.3

Form 8-K.  Following the execution of this Agreement, Public Company shall use
its commercially reasonable efforts to furnish Merger Partner with such
information and provide Merger Partner with such assistance as Merger Partner
may reasonably request to ensure that the Form 8-K announcing the Closing of the
Merger (the “Post-Merger 8-K”) is prepared and filed with the SEC within the
time period prescribed by Form 8-K, and, whether or not legally required,
contains the information specified in Items 2.01(f), 5.06 and 9.01(c) of Form
8-K.  

6.4

NYSE AMEX Listing.  Public Company shall make all filings with, and obtain all
approvals from NYSE AMEX as may be required by NYSE AMEX to consummate the
transactions contemplated by this Agreement and to permit the continued listing
of the Public Company Common Stock issuable to the stockholders of Merger
Partner in connection with the Merger on NYSE AMEX, including but not limited to
compliance with NYSE AMEX Company Guide Section 341.  Public Company shall
notify Merger Partner promptly of any comments or request by NYSE AMEX or its
staff for additional information and shall supply Merger Partner with copies of
all correspondence between NYSE AMEX, on one hand, and Public Company or any of
its Representatives, on the other hand, and shall give Merger Partner reasonable
notice of and opportunity to participate in any substantive communications with
NYSE AMEX.  Public Company shall facilitate communications of Merger Partner and
NYSE AMEX as may be reasonably requested by Merger Partner.

6.5

Access to Information.  Each of Public Company and Merger Partner shall (and
shall cause each of its Subsidiaries to) afford to the other party’s officers,
employees, accountants, counsel and other representatives, reasonable access,
during normal business hours during the period prior to the Effective Time, to
all its properties, books, contracts, commitments, personnel and records and,
during such period, each of Public Company and Merger Partner shall (and shall
cause each of its Subsidiaries to) furnish promptly to the other party (i) a
copy of each report, schedule, registration statement and other document filed
or received by it during such period pursuant to the requirements of federal or
state securities laws





G-46




--------------------------------------------------------------------------------

and (ii) all other information concerning its business, properties, assets and
personnel as the other party may reasonably request. Each of Public Company and
Merger Partner will hold any such information which is nonpublic in confidence
in accordance with the Confidentiality Agreement. No information or knowledge
obtained in any investigation pursuant to this Section 6.5 or otherwise shall
affect or be deemed to modify any representation or warranty contained in this
Agreement or the conditions to the obligations of the parties to consummate the
Merger.

6.6

Public Company Stockholder Approval.

(a)

Public Company, acting through the Public Company Board, shall take all actions
in accordance with applicable law, its Articles of Incorporation and Bylaws and
NYSE AMEX rules promptly and duly to call, give notice of, convene and hold as
promptly as practicable, the Public Company Meeting for the purpose of
considering and voting upon the Public Company Voting Proposals. Subject to
Section 6.1, (i) the Public Company Board shall recommend approval of the Public
Company Voting Proposals by the stockholders of Public Company and include such
recommendation in the Proxy Statement and (ii) neither Public Company Board nor
any committee thereof shall withdraw or modify, or propose or resolve to
withdraw or modify in a manner adverse to Merger Partner, the recommendation of
the Public Company Board that Public Company’s stockholders vote in favor of the
Public Company Voting Proposals. Public Company shall take all action that is
both reasonable and lawful (including, by way of example, the retention of a
professional proxy solicitation firm, the scope and types of services of which
shall be mutually agreed upon by the parties with a view towards securing
stockholder approval of the Public Company Voting Proposals) to solicit from its
stockholders proxies in favor of the Public Company Voting Proposals and shall
take all other action necessary or advisable to secure the Requisite Vote to
obtain such approvals. Notwithstanding anything to the contrary contained in
this Agreement, Public Company, after consultation with Merger Partner, may
adjourn or postpone the Public Company Meeting to the extent necessary to ensure
that any required supplement or amendment to the Proxy Statement is provided to
Public Company’s stockholders or, if as of the time for which the Public Company
Meeting is originally scheduled (as set forth in the Proxy Statement) there are
insufficient shares of Public Company Common Stock represented (either in person
or by proxy) to constitute a quorum necessary to conduct the business of the
Public Company Meeting.

(b)

Public Company shall call, give notice of, convene and hold the Public Company
Meeting in accordance with this Section 6.6, and shall submit the Public Company
Voting Proposals to its stockholders for the purpose of acting upon such
proposal whether or not any actual, potential or purported Acquisition Proposal
or Superior Proposal has been commenced, disclosed, announced or submitted to
Public Company unless the Public Company Board at any time subsequent to the
date hereof determines, in the manner prescribed by Section 6.1(b), that this
Agreement is no longer advisable and recommends that the stockholders of Public
Company reject one or more of the Public Company Voting Proposals.

6.7

Cooperation Regarding Legal Matters.

(a)

Subject to the terms hereof, Merger Partner and Public Company shall each use
commercially reasonable efforts to (i) take, or cause to be taken, all actions,
and do, or





G-47




--------------------------------------------------------------------------------

cause to be done, and to assist and cooperate with the other parties in doing,
all things necessary, proper or advisable to consummate and make effective the
transactions contemplated hereby as promptly as practicable, (ii) as promptly as
practicable, obtain from any Governmental Entity or any other third party any
consents, licenses, permits, waivers, approvals, authorizations, or orders
required to be obtained or made by Merger Partner or Public Company or any of
their Subsidiaries in connection with the authorization, execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby,
(iii) as promptly as practicable, make all necessary filings, and thereafter
make any other required submissions, with respect to this Agreement and the
Merger required under the Securities Act and the Exchange Act, any other
applicable federal or state securities laws and any other applicable law and
(iv) execute or deliver any additional instruments necessary to consummate the
transactions contemplated by, and to fully carry out the purposes of, this
Agreement; provided however, that with respect to clause (ii) above, no party
shall be required to (A) incur any material obligation or expenditure (other
than the payment of ordinary filing, licensing or similar fees) or (B) agree to
any condition, requirement or stipulation, the result of which would cause a
Merger Partner Material Adverse Effect or Public Company Material Adverse Effect
(as applicable). Merger Partner and Public Company shall cooperate with each
other in connection with the making of all such filings, including providing
copies of all such documents to the non-filing party and its advisors prior to
filing and, if requested, accepting all reasonable additions, deletions or
changes suggested in connection therewith. Merger Partner and Public Company
shall use their respective commercially reasonable efforts to furnish to each
other all information required for any application or other filing to be made
pursuant to the rules and regulations of any applicable law (including all
information required to be included in the Proxy Statement and the Post-Merger
8-K in connection with the transactions contemplated by this Agreement).

(b)

Each of Merger Partner and Public Company shall give (or shall cause their
respective Subsidiaries to give) any notices to third parties, and use, and
cause their respective Subsidiaries to use, their commercially reasonable
efforts to obtain any third party consents related to or required in connection
with the Merger that are (i) necessary to consummate the transactions
contemplated hereby, (ii) disclosed or required to be disclosed in Merger
Partner Disclosure Schedule or Public Company Disclosure Schedule, as the case
may be or (iii) required to prevent the occurrence of an event that may have a
Merger Partner Material Adverse Effect or a Public Company Material Adverse
Effect from occurring prior to or after the Effective Time.

6.8

Public Disclosure.  Except as may be required by law or NYSE AMEX regulations,
(i) the press release announcing the execution of this Agreement shall be issued
only in such form as shall be mutually agreed upon by Public Company and Merger
Partner, (ii) Public Company shall consult with Merger Partner before issuing
any press release or otherwise making any public statement with respect to the
Merger or this Agreement and shall not issue any such press release or make any
such public statement without first obtaining the prior written consent of
Merger Partner, which shall not be unreasonably withheld and (iii) Merger
Partner shall not issue any press release or otherwise make any public statement
with respect to the Merger or this Agreement without the prior written consent
of Public Company, which shall not be unreasonably withheld.





G-48




--------------------------------------------------------------------------------

6.9

Notification of Certain Matters.  Public Company shall give prompt notice to
Merger Partner, and Merger Partner shall give prompt notice to Public Company,
of the occurrence, or failure to occur, of any event, which occurrence or
failure to occur would be reasonably likely to cause (i) (A) any representation
or warranty of such party contained in this Agreement that is qualified as to
materiality to be untrue or inaccurate in any respect or (B) any other
representation or warranty of such party contained in this Agreement to be
untrue or inaccurate in any material respect, in each case, at any time from and
after the date of this Agreement until the Effective Time, or (ii) any material
failure of Public Company and the Transitory Subsidiary or Merger Partner, as
the case may be, or of any officer, director, employee or agent thereof, to
comply with or satisfy any covenant, condition or agreement to be complied with
or satisfied by it under this Agreement. Notwithstanding the above, the delivery
of any notice pursuant to this Section 6.9 will not limit or otherwise affect
the remedies available hereunder to the party receiving such notice or the
conditions to such party’s obligation to consummate the Merger.

6.10

Headquarters of Public Company.  Immediately following the Effective Time, the
headquarters of Public Company shall be located at Merger Partner’s
headquarters.

6.11

Corporate Identity.  Immediately following the Effective Time, the corporate
name of Public Company shall be Pernix Therapeutics Holdings, Inc., as approved
by the Public Company stockholders as part of the Public Company Voting
Proposals.

6.12

Directors of Public Company.  Public Company shall take all necessary action
such that immediately after the Effective Time, the directors of Public Company
shall be five in number, three designated by Merger Partner and two designated
by Public Company.  It is anticipated that such directors will be the following
individuals: Michael C. Pearce and Jan H. Loeb (designated by Public Company),
and Cooper C. Collins, James E. Smith, Jr. and Anthem Blanchard (designated by
Merger Partner), with Michael C. Pearce serving as the Chairman of the Board of
Directors.  Public Company has obtained the written resignations of its
noncontinuing directors, contingent upon and effective at the Effective Time.
 If any of such individual is unable or unwilling to serve as of the Effective
Time, the party designating such individual shall designate another individual
who shall be reasonably satisfactory to the other party.  The parties shall
ensure that the composition of the Board and its committees as of the Effective
Time complies with the requirements of the SEC and NYSE AMEX.  At the Effective
Time, the members of the audit committee shall be: Jan Loeb and Anthem
Blanchard, members of the compensation committee shall be James E. Smith, Jr.,
Jan Loeb and Anthem Blanchard, and members of the nominating committee shall be
James E. Smith, Jr., Jan Loeb and Anthem Blanchard.  

6.13

Executive Officers of Public Company.  Public Company shall take all necessary
action such that immediately after the Effective Time, the executive officers of
the Public Company shall be the individuals designated by Merger Partner, who
are anticipated to be the following:  Cooper C. Collins, President and Chief
Executive Officer; Tracy Clifford, Chief Financial Officer; and Michael Venters,
Executive Vice President of Operations.  If any of such individual is unable or
unwilling to serve, a replacement shall be chosen by the Board of Directors as
constituted as provided in the preceding paragraph.





G-49




--------------------------------------------------------------------------------

6.14

2009 Stock Incentive Plan.  Subject to shareholder approval at the Public
Company Meeting, Public Company intends to adopt the 2009 Stock Incentive Plan
in substantially the form attached hereto as Exhibit G.  

ARTICLE VII.
TAX MATTERS

7.1

Section 368(a) Reorganization.  Each of Public Company, Transitory Subsidiary
and Merger Partner shall use commercially reasonable efforts to cause the Merger
to qualify, and agree not to take any action which to its knowledge could
reasonably be expected to cause the merger to fail to qualify, as a
reorganization within the meaning of Section 368(a) of the Code. This Agreement
is intended to constitute, and the parties hereto hereby adopt this Agreement
as, a “plan of reorganization” within the meaning of Treasury Regulation
Sections 1.368-2(g) and 1.368-3(a). Each of Public Company, Transitory
Subsidiary and Merger Partner shall report the merger as a reorganization within
the meaning of Section 368(a) of the Code unless otherwise required pursuant to
a “determination” within the meaning of Section 1313(a) of the Code.

7.2

Tax Returns for Tax Periods Ending on or before Closing Date.  Public Company
shall prepare or cause to be prepared and file or cause to be filed all Tax
Returns for Merger Partner and its Subsidiaries for all Tax periods ending on or
prior to the Closing Date that are filed after the Closing Date. Public Company
shall permit the stockholders of Merger Partner to review and comment on each
such Tax Return described in the preceding sentence prior to filing.

7.3

Straddle Period.  In the case of Taxes that are payable with respect to a Tax
period that begins before the Closing Date and ends after the Closing Date, the
portion of any such Tax that is allocable to the portion of the Tax period
ending on the Closing Date shall be:

(a)

in the case of Taxes that are either (A) based upon or related to income or
receipts, or (B) imposed in connection with any sale or other transfer or
assignment of property (real or personal, tangible or intangible), deemed equal
to the amount which would be payable if the Tax period ended on the day prior to
the Closing Date; and

(b)

in the case of Taxes imposed on a periodic basis with respect to the assets of
Merger Company and its Subsidiaries, or otherwise measured by the level of any
item, deemed to be the amount of such Taxes for the entire period for which such
Tax is assessed (“Assessment Period”)(or, in the case of such Taxes determined
on an arrears basis, the amount of such Taxes for the immediately preceding
Assessment Period), multiplied by a fraction the numerator of which is the
number of calendar days in the Assessment Period ending on the day before the
Closing Date and the denominator of which is the number of calendar days in the
entire Assessment Period.

7.4

Cooperation on Tax Matters.

(a)

Public Company and its Subsidiaries and Merger Partner and its Subsidiaries
shall cooperate fully, as and to the extent reasonably requested by the other
party, in connection with the filing of Tax Returns and any audit, litigation or
other proceeding with





G-50




--------------------------------------------------------------------------------

respect to Taxes. Such cooperation shall include the retention and (upon the
other party’s request) the provision of records and information reasonably
relevant to any such audit, litigation, or other proceeding and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. Public Company and its
Subsidiaries and Merger Partner and its Subsidiaries agree (A) to retain all
books and records with respect to Tax matters pertinent to Merger Partner and
its Subsidiaries relating to any Tax period beginning before the Closing Date
until expiration of the statute of limitations (and, to the extent notified by
Public Company or Merger Partner or their respective Subsidiaries, any
extensions thereof) of the respective Tax periods, and to abide by all record
retention agreements entered into with any Governmental Entity, and (B) to give
the other party reasonable written notice prior to transferring, destroying or
discarding any such books and records and, if the other party so requests, shall
allow the other party to take possession of such books and records.

(b)

Public Company and its Subsidiaries and Merger Partner and its Subsidiaries
further agree, upon request, to use their best efforts to obtain any certificate
or other document from any Governmental Entity or any other person as may be
necessary to mitigate, reduce or eliminate any Tax that could be imposed
(including with respect to the transactions contemplated hereby), including any
Tax imposed on any stockholder of Merger Partner.

(c)

Public Company and its Subsidiaries shall not settle any Tax dispute with any
Governmental Entity or any other person with respect to any Tax period beginning
prior to the Closing Date, without the consent of stockholders of Merger Partner
representing a majority of the total voting power of Merger Partner.

7.5

Certain Taxes and Fees.  All transfer, documentary, sales, use, stamp,
registration and other such Taxes and fees (including any penalties and
interest) incurred in connection with this Agreement shall be paid by Public
Company or its Subsidiaries when due, and Public Company or its Subsidiaries
shall, at its own expense, file all necessary Tax Returns and other
documentation with respect to all such transfer, documentary, sales, use, stamp,
registration and other Taxes and fees.

7.6

Cash Distributions.  To the extent allowed under Article 7.1 of this Agreement,
Merger Partner may, on or prior to the day before the Closing Date, distribute
cash or declare dividends payable in cash and/or promissory notes or coupons due
in no more than six months to its pre-Merger stockholders equal in the aggregate
to no more than the sum of:

(a)

an amount not exceeding Merger Partner’s accumulated adjustment account (as
defined by Section 1368(3)(1) of the Code), calculated through the day prior to
the Closing Date, and

(b)

an amount for each stockholder of Merger Partner not more than (i) the
proportionate share of income of Merger Partner attributed to each stockholder
for any Tax period ending after the date of this Agreement and prior to the
Closing Date, (ii) multiplied by 46%, less (iii) the amount of any distributions
or dividends declared and paid to the





G-51




--------------------------------------------------------------------------------

stockholder by Merger Partner to pay Taxes relating to any Tax period ending
after the date of this Agreement and prior to the Closing Date.

ARTICLE VIII.
CONDITIONS TO MERGER

8.1

Conditions to Each Party’s Obligation to Effect the Merger.  The respective
obligations of each party to this Agreement to effect the Merger shall be
subject to the satisfaction prior to the Closing Date of the following
conditions:

(a)

Stockholder Approvals. The Proxy Statement shall have been filed with the SEC,
and all comments of the SEC shall have been resolved to the satisfaction of the
SEC, and shall have been provided to the stockholders of Public Company in
compliance with applicable law, and the Public Company Voting Proposals shall
have been approved at the Public Company Meeting, at which a quorum is present,
by the Requisite Vote of the stockholders of Public Company under applicable law
and stock market regulations.

(b)

Governmental Approvals. Other than the filing of the Louisiana Certificate of
Merger, all authorizations, consents, orders or approvals of, or declarations or
filings with, or expirations of waiting periods imposed by, any Governmental
Entity in connection with the Merger and the consummation of the other
transactions contemplated by this Agreement, the failure of which to file,
obtain or occur is reasonably likely to have a Public Company Material Adverse
Effect or a Merger Partner Material Adverse Effect shall have been filed, been
obtained or occurred on terms and conditions that could not reasonably be likely
to have a Public Company Material Adverse Effect or a Merger Partner Material
Adverse Effect.

(c)

No Injunctions. No Governmental Entity of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any order, executive order,
stay, decree, judgment or injunction (preliminary or permanent) or statute, rule
or regulation which is in effect and which has the effect of making the Merger
illegal or otherwise prohibiting consummation of the Merger or the other
transactions contemplated by this Agreement.

(d)

No Restraints.  There shall exist no overtly threatened or pending action by any
Governmental Entity or third party (i) seeking to restrain, prohibit or obtain
damages or other relief in connection with this Agreement or the transactions
contemplated hereby or (ii) challenging the validity of the Merger, this
Agreement or the transactions contemplated hereby alleging that this Agreement
or the consummation of the transactions contemplated hereby are not in
compliance with law.

(e)

Tax Treatment.  Merger Partner shall have received an opinion of Jones, Walker,
Waechter, Poitevent, Carrère & Denègre L.L.P., in form and substance reasonably
satisfactory to Merger Partner, on the basis of certain facts, representations
and assumptions set forth therein, dated the Closing Date, to the effect that
the Merger will be treated for United States federal income tax purposes as a
reorganization within the meaning of Section 368(a) of the Code.  In rendering
such opinion, such counsel shall be entitled to receive and rely upon
representations of officers of Public Company, Transistory Subsidiary and Merger
Partner as to such matters as such counsel may reasonably request.





G-52




--------------------------------------------------------------------------------

8.2

Additional Conditions to the Obligations of Public Company and the Transitory
Subsidiary.  The obligations of Public Company and the Transitory Subsidiary to
effect the Merger shall be subject to the satisfaction on or prior to the
Closing Date of each of the following additional conditions, any of which may be
waived in writing exclusively by Public Company and the Transitory Subsidiary:

(a)

Representations and Warranties. The representations and warranties of Merger
Partner contained in this Agreement and in any document delivered in connection
herewith (i) to the extent qualified by Merger Partner Material Adverse Effect
or any other materiality qualification shall be true and correct and (ii) to the
extent not qualified by Merger Partner Material Adverse Effect or any other
materiality qualification shall be true and correct in all material respects, in
each case as of the date hereof and as of the Closing Date (except for
representations and warranties made as of a specified date, which need be true
and correct only as of the specified date).

(b)

Performance of Obligations of Merger Partner. Merger Partner shall have
performed in all material respects all obligations required to be performed by
it under this Agreement on or prior to the Closing Date.

(c)

No Merger Partner Material Adverse Effect. No Merger Partner Material Adverse
Effect shall have occurred since the date of this Agreement and be continuing.

(d)

Third Party Consents. Merger Partner shall have obtained (i) all consents and
approvals of third parties listed in Section 8.2(d)(i) of the Merger Partner
Disclosure Schedule and (ii) any other required consent or approval of any third
party, the failure of which to obtain, individually or in the aggregate, is
reasonably likely to have a Merger Partner Material Adverse Effect.

(e)

Officers’ Certificate. Public Company shall have received an officers’
certificate duly executed by the chief executive officer of Merger Partner to
the effect that the conditions of Sections 8.2(a), (b), (c) and (d) have been
satisfied.

(f)

Actions to Effect the Transactions. All actions taken by Merger Partner in
connection with the consummation of the transactions contemplated hereby and all
certificates, opinions, instruments and other documents required to effect the
transactions contemplated hereby will be reasonably satisfactory in form and
substance to Public Company.

8.3

Additional Conditions to the Obligations of Merger Partner.  The obligation of
Merger Partner to effect the Merger shall be subject to the satisfaction on or
prior to the Closing Date of each of the following additional conditions, any of
which may be waived, in writing, exclusively by Merger Partner:

(a)

Representations and Warranties. The representations and warranties of Public
Company and Transitory Subsidiary shall be true and correct as of the date of
this Agreement and as of the Closing Date, as if made on and as of the Closing
Date (other than such representations and warranties made as of a specific date,
which shall remain true and correct as of such specific date.





G-53




--------------------------------------------------------------------------------

(b)

Financial Condition and Liquidity.  As of the Closing Date, (i) the Net Assets
of Public Company is not less than $7.5 million, (ii) Public Company’s Net
Working Capital is not less than $6.6 million and (iii) Public Company’s Cash
and Cash Equivalents is not less than $6.5 million, each as determined in
accordance with GAAP, and as determined to the reasonable satisfaction of Merger
Partner based on such evidence as it shall reasonably request.  

(c)

Performance of Obligations of Public Company and Transitory Subsidiary. Public
Company and the Transitory Subsidiary shall have performed in all material
respects all obligations required to be performed by them under this Agreement
on or prior to the Closing Date.

(d)

No Public Company Material Adverse Effect. No Public Company Material Adverse
Effect shall have occurred since the date of this Agreement and be continuing.

(e)

Third Party Consents. Public Company shall have obtained (i) all consents and
approvals of third parties listed in Section 8.3(e)(i) of the Public Company
Disclosure Schedule and (ii) any other required consent or approval of any third
party, the failure of which to obtain, individually or in the aggregate, is
reasonably likely to have a Public Company Material Adverse Effect.

(f)

NYSE AMEX Approval. NYSE AMEX shall not have delisted the Public Company Common
Stock and shall have approved the initial listing application filed by Public
Company in accordance with NYSE AMEX Company Guide Section 341 in connection
with the transactions contemplated by this Agreement, and otherwise indicated to
the reasonable satisfaction of Merger Partner that the shares of Public Company
Common Stock issuable in connection with the Merger will be listed for trading
on the NYSE AMEX upon issuance.

(g)

Officers’ Certificate. Merger Partner shall have received an officers’
certificate duly executed by the chief executive officer and the chief financial
officer of Public Company to the effect that the conditions of Sections 8.3(a),
(b), (c) , (d), (e) and (f) have been satisfied.

(h)

Actions to Effect the Transactions. All actions taken by Public Company in
connection with the consummation of the transactions contemplated hereby and all
certificates, opinions, instruments and other documents required to effect the
transactions contemplated hereby will be reasonably satisfactory in form and
substance to Merger Partner.

ARTICLE IX.
TERMINATION AND AMENDMENT

9.1

Termination.  This Agreement may be terminated at any time prior to the
Effective Time (with respect to Sections 9.1(b) through 9.1(j), by written
notice by the terminating party to the other party), whether before or after
approval of the Merger by the stockholders of Merger Partner and Public Company:

(a)

by mutual written consent of Public Company and Merger Partner;





G-54




--------------------------------------------------------------------------------

(b)

by either Public Company or Merger Partner if the Merger shall not have been
consummated by March 31, 2010 (the “Outside Date”) (provided that the right to
terminate this Agreement under this Section 9.1(b) shall not be available to any
party whose failure to fulfill any obligation under this Agreement has been a
principal cause of or resulted in the failure of the Merger to occur on or
before the Outside Date);

(c)

by either Public Company or Merger Partner if a Governmental Entity of competent
jurisdiction shall have issued a nonappealable final order, decree or ruling or
taken any other nonappealable final action, in each case having the effect of
permanently restraining, enjoining or otherwise prohibiting the Merger;

(d)

by either Public Company or Merger Partner if at the Public Company Meeting
(including any adjournment or postponement permitted by this Agreement), at
which a vote on the Public Company Voting Proposals is taken, the Requisite Vote
of the stockholders of Public Company in favor of the Public Company Voting
Proposals shall not have been obtained; provided that the right to terminate
this Agreement under this Section 9.1(d) shall not be available (i) to any party
seeking termination if at such time such party is in breach of or has failed to
fulfill its obligations under this Agreement or (ii) to Public Company if the
failure to obtain the Requisite Vote to approve the Public Company Voting
Proposals has been caused by a breach of a Public Company Stockholder Agreement
by any party thereto other than Merger Partner;

(e)

by either Public Company or Merger Partner, if the Public Company Board shall
have failed to give its recommendation to the approval of the Public Company
Voting Proposals in the Proxy Statement or shall have withdrawn or modified its
recommendation of the Public Company Voting Proposals;

(f)

by Merger Partner, if (i) a tender offer or exchange offer for outstanding
shares of Public Company Common Stock is commenced (other than by Merger Partner
or an Affiliate of Merger Partner), and the Public Company Board (or any
committee thereof) recommends that the stockholders of Public Company tender
their shares in such tender or exchange offer or, within 10 business days after
the commencement of such tender offer or exchange offer, the Public Company
Board fails to recommend against acceptance of such offer, (ii) Public Company
shall have breached its obligations under Section 6.1, Section 6.6(a) or Section
6.6(b) of this Agreement or (iii) Public Company shall have failed to hold the
Public Company Meeting and submit the Public Company Voting Proposals to Public
Company’s stockholders by the date which is five business days prior to the
Outside Date;

(g)

by Public Company, if there has been a breach of or failure to perform any
representation, warranty, covenant or agreement set forth in this Agreement
(other than those referred to elsewhere in this Section 9.1) on the part of
Merger Partner, which breach would cause the conditions set forth in Section
8.2(a) or (b) not to be satisfied, and such failure or breach with respect to
any such representation, warranty, covenant or agreement cannot be cured or, if
curable, shall continue unremedied for a period of 30 days after Merger Partner
has received written notice from Public Company of the occurrence of such
failure or breach (provided that in no event shall such 30 day period extend
beyond the second business day





G-55




--------------------------------------------------------------------------------

immediately preceding the Outside Date), which written notice must be provided
promptly following such time as Public Company obtains actual knowledge of such
failure or breach;

(h)

by Merger Partner, if there has been a breach of or failure to perform any
representation, warranty, covenant or agreement set forth in this Agreement
(other than those referred to elsewhere in this Section 9.1) on the part of
Public Company, which breach would cause the conditions set forth in Section
8.3(a), or (c) not to be satisfied, and such failure or breach with respect to
any such representation, warranty, covenant or agreement cannot be cured or, if
curable, shall continue unremedied for a period of 30 days after Public Company
has received written notice from Merger Partner of the occurrence of such
failure or breach (provided that in no event shall such 30 day period extend
beyond the second business day immediately preceding the Outside Date), which
written notice must be provided promptly following such time as Merger Partner
obtains actual knowledge of such failure or breach;

(i)

by Merger Partner, if Public Company is delisted by NYSE AMEX prior to the
Effective Time and/or fails to obtain approve from NYSE AMEX of its initial
listing application filed in accordance with NYSE AMEX Company Guide 341 in
connection with the transactions contemplated by this Agreement; or

(j)

by Merger Partner, if, as of the Closing Date, any of the conditions set forth
in Section 8.3(b) are not satisfied or, if prior to the Closing Date, it becomes
evident to Merger Partner that Public Company will be unable to satisfy any of
the conditions set forth in Section 8.3(b).

9.2

Effect of Termination.  In the event of termination of this Agreement as
provided in Section 9.1, this Agreement shall immediately become void and there
shall be no liability or obligation on the part of Public Company, Merger
Partner, the Transitory Subsidiary or their respective officers, directors,
stockholders or Affiliates; provided that (i) any such termination shall not
relieve any party from liability for any deliberate breach of this Agreement
(which includes without limitation the making of any representation or warranty
by a party in this Agreement that the party knew was not true and accurate when
made) and (ii) the provisions of Section 5.3 (Confidentiality), Section 9.2
(Effect of Termination), Section 9.3 (Fees and Expenses) and Article X
(Miscellaneous) of this Agreement and the Confidentiality Agreement shall remain
in full force and effect and survive any termination of this Agreement.

9.3

Fees and Expenses.

(a)

Except as set forth in this Section 9.3, all fees and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such expenses, whether or not the Merger is
consummated.

(b)

Merger Partner hereby agrees to pay Public Company a termination fee of $250,000
in the event of the termination of this Agreement:

(i)

by Public Company pursuant to Section 9.1(b) but only if the failure to satisfy
the conditions set forth in Section 8.2(a) or (b) by the Outside Date shall have
resulted in the Closing not occurring by the Outside Date; or





G-56




--------------------------------------------------------------------------------

(ii)

by Public Company pursuant to Section 9.1(g).

(c)

Public Company hereby agrees to pay Merger Partner a termination fee of $250,000
in the event of the termination of this Agreement:

(i)

by Merger Partner pursuant to Section 9.1(b) but only if the failure to satisfy
the conditions set forth in Section 8.1(a) or in Section 8.3(a) or (c) by the
Outside Date shall have resulted in the Closing not occurring by the Outside
Date;

(ii)

by Merger Partner or Public Company pursuant to Section 9.1(d) as a result of
the failure to receive the Requisite Vote for approval of the Public Company
Voting Proposals by the stockholders of Public Company at the Public Company
Meeting;

(iii)

by Public Company or Merger Partner pursuant to Section 9.1(e);

(iv)

by Merger Partner pursuant to Section 9.1(f); or

(v)

by Merger Partner pursuant to Section 9.1(h), (i) or (j);

provided, that if the Agreement is terminated pursuant to clause (c)(iii) or
(iv) for any reason whatsoever or any of clauses (c)(i), (ii) or (v) after such
time as Public Company has received an Acquisition Proposal after the date of
this Agreement, then the termination fee shall be increased to $500,000.

(d)

The termination fee, payable pursuant to Section 9.3(b) or 9.3(c) shall be paid
by wire transfer of same-day funds within one business day after demand therefor
following the first to occur of the events giving rise to the payment obligation
described in Section 9.3(b) and 9.3(c); provided that in no event shall Public
Company or Merger Partner, as the case may be, be required to pay the
termination fees to the other, if, immediately prior to the termination of this
Agreement, the party to receive the termination fee was in material breach of
its obligations under this Agreement. If one party fails to promptly pay to the
other any termination fee due hereunder, the defaulting party shall pay the
costs and expenses (including legal fees and expenses) in connection with any
action, including the filing of any lawsuit or other legal action, taken to
collect payment, together with interest on the amount of any unpaid fee at the
publicly announced prime rate of Bank of America, N.A. plus five percent per
annum, compounded quarterly, from the date such termination fee was required to
be paid.

(e)

Payment of any termination fee described in this Section 9.3 shall not be in
lieu of damages incurred in the event of a deliberate breach of this Agreement
described in Section 9.2.

9.4

Amendment.  This Agreement may be amended by the parties hereto, by action taken
or authorized by their respective Boards of Directors, at any time before or
after approval of the matters presented in connection with the Merger by the
stockholders of any of the parties, but, after any such approval, no amendment
shall be made which by law requires





G-57




--------------------------------------------------------------------------------

further approval by such stockholders without such further approval. This
Agreement may not be amended except by an instrument in writing signed on behalf
of each of the parties hereto.

9.5

Extension; Waiver.  At any time prior to the Effective Time, the parties hereto,
by action taken or authorized by their respective Boards of Directors, may, to
the extent legally allowed, (i) extend the time for the performance of any of
the obligations or other acts of the other parties hereto, (ii) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto and (iii) waive compliance with any of the
agreements or conditions contained herein. Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such party. Such extension or waiver
shall not be deemed to apply to any time for performance, inaccuracy in any
representation or warranty, or noncompliance with any agreement or condition, as
the case may be, other than that which is specified in the extension or waiver.
The failure of any party to this Agreement to assert any of its rights under
this Agreement or otherwise shall not constitute a waiver of such rights.

ARTICLE X.
MISCELLANEOUS

10.1

Nonsurvival of Representations, Warranties and Agreements.  The respective
representations and warranties of Merger Partner, Public Company and the
Transitory Subsidiary contained in this Agreement or in any instrument delivered
pursuant to this Agreement shall expire with, and be terminated and extinguished
upon, the Effective Time. This Section 10.1 shall have no effect upon any other
obligations of the parties hereto, whether to be performed before or after the
consummation of the Merger.

10.2

Notices.  All notices and other communications hereunder shall be in writing and
shall be deemed duly delivered (i) four business days after being sent by
registered or certified mail, return receipt requested, postage prepaid or (ii)
one business day after being sent for next business day delivery, fees prepaid,
via a reputable nationwide overnight courier service, in each case to the
intended recipient as set forth below:

(a)

if to Public Company or the Transitory Subsidiary, to:

Golf Trust of America, Inc.

10 N. Angler’s Wharf

Charleston, SC 29401

Phone:

(843) 723-4653

E-mail: mpearce3@nc.rr.com

Attn:  Mike Pearce

with a copy to:

Agron Law Firm

5445 DTC Parkway, Suite 520

Englewood, CO 80111-3009

Phone:

(303) 770-7254

Email:

gaa@agronlaw.com

Attn:  Gary A. Agron





G-58




--------------------------------------------------------------------------------




(b)

if to Merger Partner, to:

Pernix Therapeutics, Inc.

P.O. Box 40

Gonzales, LA 70707

Phone:

(832) 934-1825

Email: coopercollins@zyberrx.com

Attn:  Cooper C. Collins




with a copy to:




Jones, Walker, Waechter, Poitevent, Carrère & Denègre L.L.P.

Four United Plaza

8555 United Plaza Boulevard

Baton Rouge, LA 70809

Phone:

(225) 284-2026

Email:

drousseau@joneswalker.com

Attn: Dionne Rousseau




Any party to this Agreement may give any notice or other communication hereunder
using any other means (including personal delivery, messenger service, telecopy,
ordinary mail or electronic mail), but no such notice or other communication
shall be deemed to have been duly given unless and until it actually is received
by the party for whom it is intended. Any party to this Agreement may change the
address to which notices and other communications hereunder are to be delivered
by giving the other parties to this Agreement notice in the manner herein set
forth.

10.3

Entire Agreement.  This Agreement (including the Schedules and Exhibits hereto
and the documents and instruments referred to herein that are to be delivered at
the Closing) constitutes the entire agreement among the parties to this
Agreement and supersedes any prior understandings, agreements or representations
by or among the parties hereto, or any of them, written or oral, with respect to
the subject matter hereof; provided that the Confidentiality Agreement shall
remain in effect in accordance with its terms.

10.4

No Third Party Beneficiaries.  This Agreement is not intended, and shall not be
deemed, to confer any rights or remedies upon any person other than the parties
hereto and their respective successors and permitted assigns, to create any
agreement of employment with any person or to otherwise create any third-party
beneficiary hereto.

10.5

Assignment.  No party may assign any of its rights or delegate any of its
performance obligations under this Agreement, in whole or in part, by operation
of law or otherwise without the prior written consent of the other parties.
Subject to the preceding sentence, this Agreement shall be binding upon, inure
to the benefit of, and be enforceable by, the parties hereto and their
respective successors and permitted assigns. Any purported assignment of rights
or delegation of performance obligations in violation of this Section 10.5 shall
be null and void.





G-59




--------------------------------------------------------------------------------

10.6

Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

10.7

Counterparts and Signature.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties hereto and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart. The exchange of copies of this Agreement or
amendments thereto and of signature pages by facsimile transmission or by email
transmission in portable document format, or similar format, shall constitute
effective execution and delivery of such instrument(s) as to the parties and may
be used in lieu of the original Agreement or amendment for all purposes.
Signatures of the parties transmitted by facsimile or by email transmission in
portable document format, or similar format, shall be deemed to be their
original signatures for all purposes.

10.8

Interpretation.  When reference is made in this Agreement to an Article or a
Section, such reference shall be to an Article or Section of this Agreement,
unless otherwise indicated. The table of contents, table of defined terms and
headings contained in this Agreement are for convenience of reference only and
shall not affect in any way the meaning or interpretation of this Agreement. The
language used in this Agreement shall be deemed to be the language chosen by the
parties hereto to express their mutual intent, and no rule of strict
construction shall be applied against any party. Whenever the context may
require, any pronouns used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns and pronouns
shall include the plural, and vice versa. Any reference to any federal, state,
local or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” No summary of this Agreement prepared by any party shall affect the
meaning or interpretation of this Agreement.

10.9

Governing Law.  All matters arising out of or relating to this Agreement and the
transactions contemplated hereby (including without limitation its
interpretation, construction, performance and enforcement) shall be governed by
and construed in accordance with the internal laws of the State of Louisiana
without giving effect to any choice or conflict of law





G-60




--------------------------------------------------------------------------------

provision or rule (whether of the State of Louisiana or any other jurisdiction)
that would cause the application of laws of any jurisdictions other than those
of the State of Louisiana.

10.10

Remedies; Specific Performance.  Except as otherwise provided herein, any and
all remedies herein expressly conferred upon a party will be deemed cumulative
with and not exclusive of any other remedy conferred hereby, or by law or equity
upon such party, and the exercise by a party of any one remedy will not preclude
the exercise of any other remedy. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached and that monetary damages would not be a sufficient remedy for a breach
of this Agreement. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement, this being in
addition to any other remedy to which they are entitled at law or in equity.

10.11

Submission to Jurisdiction.  Each of the parties to this Agreement (i) consents
to submit itself to the exclusive personal jurisdiction of the State of
Louisiana in any action or proceeding arising out of or relating to this
Agreement or any of the transactions contemplated by this Agreement, (ii) agrees
that all claims in respect of such action or proceeding may be heard and
determined by a court located in the State of Louisiana, (iii) agrees that it
shall not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any court and (iv) agrees not to bring any action
or proceeding arising out of or relating to this Agreement or any of the
transaction contemplated by this Agreement in any other jurisdiction. Each of
the parties hereto waives any defense of inconvenient forum to the maintenance
of any action or proceeding so brought and waives any bond, surety or other
security that might be required of any other party with respect thereto. Any
party may make service on another party by sending or delivering a copy of the
process to the party to be served at the address and in the manner provided for
the giving of notices in Section 10.2. Nothing in this Section 10.11, however,
shall affect the right of any party to serve legal process in any other manner
permitted by law.

10.12

WAIVER OF JURY TRIAL.  EACH OF PUBLIC COMPANY, THE TRANSITORY SUBSIDIARY AND
MERGER PARTNER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF PUBLIC COMPANY, THE TRANSITORY SUBSIDIARY
OR MERGER PARTNER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT OF THIS AGREEMENT.





G-61




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Public Company, the Transitory Subsidiary and Merger Partner
have caused this Agreement to be signed by their respective officers thereunto
duly authorized as of the date first written above.

 

Public Company

 

Golf Trust of America, Inc.

 

 

 

                                                               

By:

/s/ Michael C. Pearce

 

Name:

Michael C. Pearce

 

Title:

Chief Executive Officer and
Chairman of the Board of Directors

 

 

 

 

Transitory Subsidiary

 

GTA Acquisition, LLC

 

 

 

 

By:

Golf Trust of America, Inc., its manager

 

 

 

 

By:

/s/ Michael C. Pearce

 

Name:

Michael C. Pearce

 

Title:

Chief Executive Officer and

Chairman of the Board of Directors

 

 

 

 

 

 

 

Merger Partner

 

Pernix Therapeutics, Inc.

 

 

 

 

By:

/s/ Cooper C. Collins

 

Name:

Cooper C. Collins

 

Title:

President








G-62


